


Exhibit 10 (yy)

FIFTH AMENDMENT TO LEASE AGREEMENT AND WAIVER

THIS FIFTH AMENDMENT TO LEASE AGREEMENT AND WAIVER (this “Agreement”), dated as
of December 27, 2001, between ALP (TX) QRS 11-28, INC., a Texas corporation
(“Landlord”), and SUPERIOR TELECOMMUNICATIONS INC., a Delaware corporation f/k/a
Superior Teletec, Inc. and Superior TeleTec Transmission Products, Inc.
(“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement, dated as
of December 16, 1993, as amended by a First Amendment to Lease Agreement, dated
as of May 10, 1995, a Second Amendment (the “Second Amendment”) to Lease
Agreement, dated as of July 21, 1995, a Third Amendment (the “Third Amendment”)
to Lease Agreement, dated as of October 3, 1996, and a Fourth Amendment (the
“Fourth Amendment”) to Lease Agreement, dated as of November 27, 1998 (as
amended, the “Lease”);

WHEREAS, the Lease is guaranteed by The Alpine Group, Inc., a Delaware
corporation (“Guarantor”) pursuant to a Guaranty and Suretyship Agreement dated
as of December 16, 1993, as amended (the “Guaranty”);

WHEREAS, the parties hereto are entering into this Agreement concurrently with
the closing of the execution and delivery of that certain Amendment No. 6 and
Waiver, dated as of November 30, 2001 (“Amendment No. 6”) to the Amended and
Restated Credit Agreement by and among Superior (formerly known as
Superior/Essex Corp.), Essex Group, Inc., the Subsidiary Guarantors party
thereto (including Superior), the lenders from time to time a party thereto,
Merrill Lynch & Co., as Documentation Agent, Fleet National Bank, as Syndication
Agent, and Bankers Trust Company, as Administrative Agent, dated as of November
27, 1998 (as the same was previously amended, amended and restated, and
supplemented, the “BT Loan Agreement”); and

WHEREAS, in connection therewith, Landlord and Tenant have agreed to amend
certain terms of the Lease, and Landlord has agreed to waive Tenant’s compliance
with certain covenants in the Lease, subject to the terms and conditions hereof.

NOW, THEREFORE, intending to be legally bound and for good valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.             Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Lease.

2.             Waiver.  Attached hereto as Exhibit “A” are the covenants
(“Financial Covenants”) which are attached as an Exhibit to the Fourth Amendment
to Lease and which are, as of the date hereof, in full force and effect. 
Landlord hereby agrees to waive (the “Waiver”) the following Financial Covenants
until January 31, 2003 (the “Waiver Period”):

 

--------------------------------------------------------------------------------


 

Document

 

Section(s)

 

Covenant

 

Exhibit E of the
Fourth
Amendment

 

Section 8.08 
Section 8.09
Section 8.10
Section 8.11

 

Capital Expenditures
Minimum Consolidated EBITDA
Interest Coverage Ratio
Leverage Ratio

 

 

Landlord and Tenant hereby agree that, immediately following the expiration of
the Waiver Period set forth above, the Financial Covenants shall apply without
regard to the provisions of the Waiver set forth in this Paragraph 3 and any
breach of any of them shall be an Event of Default.

4.             Security Deposit.  (a)  In consideration of the Waiver granted by
Landlord hereunder, Tenant has deposited with Landlord a security deposit
(together with any interest earned thereon) the “Security Deposit”) in the
amount of Six Hundred Fifty Eight Thousand Dollars ($658,000).  The Security
Deposit shall serve as security for the payment by Tenant of the Rent and all
other charges or payments to be paid under the Lease and the performance of the
covenants and obligations contained in the Lease and the Guaranty.  Landlord
shall deposit the Security Deposit in an interest bearing account for the
benefit of Landlord, Lender or Tenant. At the option of Tenant, Tenant may
substitute a letter of credit in the face amount of Six Hundred Fifty Eight
Thousand Dollars ($658,000) for the Security Deposit, such letter of credit to
be from a financial institution satisfactory to Landlord and in form and
substance and upon terms satisfactory to Landlord.

                                                (b)           If at any time an
Event of Default under the Lease shall have occurred and be continuing, Landlord
shall be entitled, at its sole discretion, to withdraw the Security Deposit from
the above-described account and to apply the proceeds in payment of (i) any Rent
or other charges for the payment of which Tenant shall be in default, (ii)
prepaid Basic Rent, (iii) any expense incurred by Landlord in curing any default
of Tenant, and/or (iv) any other sums due to Landlord in connection with any
default or the curing thereof, including, without limitation, any damages
incurred by Landlord by reason of such default, including any rights of Landlord
under Paragraph 23 of the Lease or to do any combination of the foregoing, all
in such order or priority as Landlord shall so determine in its sole discretion
and Tenant acknowledges and agrees that such proceeds shall not constitute
assets or funds of Tenant or its estate, or be deemed to be held in trust for
Tenant, but shall be, for all purposes, the property of Landlord (or Lender, to
the extent assigned).  Tenant further acknowledges and agrees that (1)
Landlord’s application of the proceeds of the Security Deposit towards the
payment of Basic Rent, Additional Rent or the reduction of any damages due
Landlord in accordance with Paragraph 23 of the Lease, constitutes a fair and
reasonable use of such proceeds, and (2) the application of such proceeds by
Landlord towards the payment of Basic Rent, Additional Rent or any other sums
due under the Lease shall not constitute a cure by Tenant of the applicable
default provided that an Event of Default shall not exist if Tenant restores the
Security Deposit to its full amount within five (5) days,  so that the original
amount of the Security Deposit shall be again on deposit with Landlord.  At the
expiration of the Term and so long as no Event of Default then exists the
Security Deposit shall be returned to Tenant.

(c)           Landlord shall have the right to designate Lender or any other
holder of a Mortgage as the beneficiary of the Security Deposit during the term
of the applicable

 

2

--------------------------------------------------------------------------------


 

Loan, and such Lender or other holder of a Mortgage shall have all of the rights
of Landlord set forth in this letter.  Tenant covenants and agrees to execute
such agreements, consents and acknowledgments as may be requested by Landlord
from time to time to change the holder of the Security Deposit as hereinabove
provided to acknowledge that the Security Deposit has been collaterally assigned
to such Lender.

5.             Waiver Fee.  In consideration of the Waiver herein granted,
Tenant shall simultaneously herewith pay Landlord $25,000 in satisfaction of all
Landlord’s fees and expenses in connection herewith.

6.             Representation.  Tenant represents to Landlord that its leasehold
interest in the Premises is free and clear of any mortgage, lien, security
interest or encumbrance of any kind.

7.             Reaffirmation.  Except as modified and amended by this Agreement,
all of the terms, covenants and conditions of the Lease are hereby ratified and
confirmed and shall continue to be and remain in full force and effect
throughout the remainder of the Term.

8.             Conflicts.  If and to the extent that any of the provisions of
this Agreement conflict with or are otherwise inconsistent with any of the
provisions of the Lease, whether or not such inconsistency is expressly noted in
this Agreement, the provisions of this Agreement shall prevail.

9.             Successors and Assigns.  The Lease as amended by this agreement
shall shall be binding upon Landlord and Tenant and their respective successors
and assigns.

10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas.

11.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
shall constitute but one and the same instrument.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

3

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amendment to Lease Agreement and Waiver]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ALP (TX) QRS 11-28, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

ATTEST

SUPERIOR TELECOMMUNICATIONS
 INC., a Delaware corporation

 

 

By:

 

 

By:

 

Name:

Name:

Title:

Title:

 

4

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTOR

                                THE ALPINE GROUP, INC., a Delaware corporation
(the “Guarantor”), hereby (I) consent to the within Fifth Amendment to Lease
Agreement and Waiver (ii) agrees that for purposes of the Guaranty and
Suretyship Agreement, dated as of December 16, 1993 (the “Guaranty”), pursuant
to which the Guarantor guaranteed the obligations of the Tenant (as defined in
the Guaranty), the term “Lease” shall mean the Lease as amended by the within
Fifth Amendment to Lease Agreement.

 

 

THE ALPINE GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO FIFTH AMENDMENT TO LEASE AGREEMENT AND WAIVER

SECTION 10.  Definitions.  As used in this Exhibit E, the following terms shall
have the meanings herein specified unless the context otherwise requires. 
Defined terms in this Exhibit E shall include in the singular number the plural
and in the plural the singular:

“Lease Agreement” shall mean the Lease Agreement, dated as of December 16, 1993,
between December 16, 1993, between ALP (TX) QRS 11-28, INC., a Texas corporation
(“Landlord”), and Superior Telecommunications Inc., a Georgia corporation f/k/a
Superior Teletec, Inc., and Superior Teletec Transmission Products, Inc.,
(“Tenant” or “Superior”), as amended.

“Acquisition” shall have the meaning provided in the recitals to the Agreement.

“Acquisition Co” shall have the meaning provided in the recitals to the
Agreement.

“Acquisition Documents” shall mean each of the Tender Offer Documents and the
Merger Agreement.

“Additional Collateral” shall have the meaning provided in Section 7.11 of the
Agreement.

“Adjusted Certificate of Deposit Rate” shall mean, on any day, the sum (rounded
to the nearest 1/100 of 1%) of (1) the rate obtained by dividing (x) the most
recent weekly average dealer offering rate for negotiable certificates of
deposit with a three-month maturity in the secondary market as published in the
most recent Federal Reserve System publication entitled “Select Interest Rates,”
published weekly on Form H.15 as of the date hereof, or if such publication or a
substitute containing the foregoing rate information shall not be published by
the Federal Reserve System for any week, the weekly average offering rate
determined by the Administrative Agent on the basis of quotations for such
certificates received by it from three certificate of deposit dealers in New
York of recognized standing or, if such quotations are unavailable, then on the
basis of other sources reasonably selected by the Administrative Agent, by (y) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements as specified in Regulation D applicable on such day to a
three-month certificate of deposit of a member bank of the Federal Reserve
System in excess of $100,000 (including, without limitation, any marginal,
emergency, supplemental, special or other reserves), plus (2) the then daily net
annual assessment rate as estimated by the Administrative Agent for determining
the current annual assessment payable by BTCo to the Federal Deposit Insurance
Corporation for insuring three month certificates of deposit.

“Administrative Agent” shall have the meaning provided in the first paragraph of
the Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.10 of the Agreement.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (ii) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.  Without limiting the foregoing, Alpine
and its Affiliates shall be deemed to be Affiliates of the Company and its
Subsidiaries so long as the Service Agreement is in place.

 

--------------------------------------------------------------------------------


 

“Agent” shall mean the Administrative Agent, the Documentation Agent and the
Syndication Agent, collectively.

“Agreement” shall mean the Amended and Restated Credit Agreement, dated as of
November 27, 1998, among Superior/Essex Corp., Essex Group, Inc., the guarantors
named therein, the lending institutions party thereto from time to time, Merrill
Lynch & Co., as Documentation Agent, Fleet National Bank, as Syndication Agent,
and Bankers Trust Company, as Administrative Agent.

“Alternate Currency” shall mean Pounds Sterling or Euros, provided that Euros
shall not be available as an Alternate Currency until January 15, 1999 (assuming
commencement of the third stage of European Monetary Union).

“Alternate Currency Loan” shall mean each Revolving Loan denominated in an
Alternate Currency and bearing interest at the rates provided in Section
1.08(b).

“Alternate Currency Loan Lender” shall mean (i) BTCo or (ii) any Affiliate of
BTCo designated by it and one or more banks acceptable to BTCo and reasonably
acceptable to the Borrowers.

“Alternate Currency Loan Sublimit” shall have the meaning provided in Section
1.01(c) of the Agreement.

“Alternate Currency Overdue Amounts” shall have the meaning provided in Section
1.01(f) of the Agreement.

“Alpine” shall mean The Alpine Group, Inc., a Delaware corporation, which
currently owns approximately 50.1% of the outstanding stock of the Parent.

“Alpine Tax Allocation Agreement” shall mean the tax allocation agreement by and
among Alpine, the Parent and their Affiliates dated as of October 2, 1996,
effective as of May 1, 1996.

“Applicable Base Rate Margin” shall mean (i) in the case of each of the
Revolving Loans and Tranche A Term Loans, a percentage per annum equal to 2.00%
and (ii) in the case of Tranche B Term Loans, a percentage per annum equal to
2.75%; provided that the percentage set forth in clause (i) above shall be
adjusted by the applicable Interest Reduction Discount.

“Applicable Euro Rate Margin” shall mean (i) in the case of each of the
Revolving Loans and Tranche A Term Loans, a percentage per annum equal to 3.00%
and (ii) in the case of Tranche B Term Loans, a percentage per annum equal to
3.75%; provided that the percentage set forth in clause (i) above shall be
adjusted by the applicable Interest Reduction Discount.

“Applicable Percentage” shall mean 75%, unless the Pro Forma Leverage Ratio
computed, if applicable, after giving effect to the application of cash proceeds
as a mandatory repayment, is less than 4.00:1.0, in which case the Applicable
Percentage shall mean 50%.

“Asset Sale” shall mean any sale, transfer or other disposition by either of the
Borrowers or any of their respective Subsidiaries to any Person of any asset
(including, without limitation, any capital stock or other securities of another
Person, but excluding the sale by such Person of its own capital stock) of
either of the Borrowers or such Subsidiaries other than (i) sales, transfers or
other dispositions of inventory made in the ordinary course of business and

 

Exhibit A-2

--------------------------------------------------------------------------------


 

(ii) sales of assets pursuant to Sections 8.02(d), (e), (f), (g), (h), (i) and
(n) of the Agreement.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed) to
the Agreement.

“Authorized Officer” shall mean any senior officer of the Parent, the Company or
Essex, as the case may be, designated as such in writing to the Landlord by the
Company or Essex to the extent reasonably acceptable to the Landlord.

“Bankruptcy Code” shall have the meaning provided in Section 9.05 of the
Agreement.

“Base Rate” at any time shall mean the highest of (x) the rate which is 1/2 of
1% in excess of the Adjusted Certificate of Deposit Rate, (y) the Prime Lending
Rate and (z) the rate which is 1/2 of 1% in excess of the Federal Funds Rate.

“Base Rate Loan” shall mean each Loan bearing interest at the rates provided in
Section 1.08(a) of the Agreement.

“Borrowers” shall mean the Company and, until the consummation of the Merger,
Essex.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche on a given
date (or resulting from a conversion or conversions on such date) having in the
case of Euro Rate Loans the same Interest Period; provided that Base Rate Loans
incurred pursuant to Section 1.10(b) of the Agreement shall be considered part
of the related Borrowing of Euro Rate Loans.

“BTCo” shall mean Bankers Trust Company, in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized by law or other governmental actions to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Euro Rate Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in U.S. Dollar deposits and deposits in the Alternate Currency in the London
interbank market.

“Cables of Zion” shall mean Cables of Zion United Works Ltd., a company
organized under the laws of Israel.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be added to the fixed assets account on the
consolidated balance sheet of such Person in accordance with GAAP (which shall
not include interest capitalized during construction but only to the extent
included in Consolidated Interest Expense), including all such expenditures with
respect to plant, property or equipment (including, without limitation,
expenditures for maintenance and repairs which should be capitalized in
accordance with GAAP) and the amount of all Capitalized Lease Obligations
incurred by such Person.

“Capital Lease,” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Company or any of its Subsidiaries in each case taken at the amount
thereof that should be accounted for as liabilities in accordance with GAAP.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) or the government of any member
of the European Union having maturities of not more than twelve months from the
date of acquisition, (ii) U.S. dollar denominated and Eurocurrency time
deposits, certificates of deposit and banker acceptances of (x) any Lender or
(y) any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, or its branches or agencies or the laws of
any member of the European Union and having capital and surplus in an aggregate
amount not less than $500,000,000 (any such bank or Lender, an “Approved
Lender”), in each case with maturities of not more than twelve months from the
date of acquisition, (iii) U.S. Dollar denominated commercial paper issued by
any Approved Lender or by the parent company of any Approved Lender and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
as the case may be, or Eurocurrency commercial paper of British banks of similar
credit quality approved for such purposes by the Administrative Agent in its
sole discretion, and in each case maturing within twelve months after the date
of acquisition, (iv) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within twelve months from the date of
acquisition thereof and, at the time of acquisition having one of the two
highest ratings obtainable from either S&P or Moody’s, (v) any repurchase
agreement entered into with any Approved Lender which is secured by any
obligation of the type described in any of clauses (i) through (iii) and
(vi) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (iv)
above.

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Company and/or any of its Subsidiaries from such Asset
Sale.

“Change of Control Event” shall mean (a) the Company shall cease to own directly
100% on a fully diluted basis of the economic and voting interest in the capital
stock of Superior Telecommunications (other than the shares of Superior
Preferred Stock) or, after consummation of the Merger, of Essex (other than as a
result of the merger of Essex into Superior Telecommunications or another
Subsidiary of the Company), or (b) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as in effect on
the Effective Date), other than Alpine, shall (A) have acquired beneficial
ownership of 20% or more on a fully diluted basis of the voting and/or economic
interest in the Parent’s capital stock (provided, however, such referenced
percentage in this clause (A) shall be 25% if, and so long as, Alpine directly
maintains ownership of more than 30% on a fully diluted basis of the economic
and voting interests in the Parent’s capital stock) or (B) obtained the power
(whether or not exercised) to elect a majority of the Company’s directors or
(C) the Board of Directors of the Parent shall cease to consist of a majority of
Continuing Directors or (D) the Parent shall cease to own directly 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the

 

Exhibit A-4

--------------------------------------------------------------------------------


 

Code are to the Code, as in effect at the date of the Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” shall mean all of the Pledge Agreement Collateral, Security
Agreement Collateral and Mortgaged Property.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors.

“commencement of the third stage of European Monetary Union” shall mean the date
of commencement of the third stage of European Monetary Union (at the date of
the  Agreement expected to be January 1, 1999) or the date on which
circumstances arise which (in the reasonable judgment of the Administrative
Agent) have substantially the same effect and result in substantially the same
consequences as commencement of the third stage of European Monetary Union as
contemplated by the Treaty on European Union.

“Commitment” shall mean any of the commitments of any Lender; i.e., whether the
Tranche A Term Loan Commitment, Tranche B Term Loan Commitment or the Revolving
Loan Commitment or the commitment of BTCo to make Swingline Loans.

“Commitment Fee” shall have the meaning provided in Section 3.01(a) of the
Agreement.

“Company” shall mean Superior/Essex Corp., a Delaware corporation.

“Condemnation” has the meaning assigned to that term in each Mortgage.

“Consolidated Debt” shall mean, at any time, all Indebtedness of the Company and
its Subsidiaries determined on a consolidated basis; provided that for purposes
of this definition, the amount of Indebtedness in respect of Interest Rate
Protection Agreements and Other Hedging Agreements shall be at any time equal to
the unrealized net loss position, if any, of the Company and/or its Subsidiaries
thereunder on a marked to market basis determined no more than one month prior
to such time.

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income, before
total interest expense (inclusive of amortization of deferred financing fees,
premiums on Interest Rate Protection Agreements and any original issue discount)
of the Company and its Subsidiaries determined on a consolidated basis and
provisions for taxes based on income, whether paid or deferred.

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all depreciation expense and amortization expense
plus non-cash compensation expenses relating to restricted stock and
stock-option grants, in each case, that were deducted in determining
Consolidated EBIT for such period, plus net earnings of any Person (other than a
Subsidiary) in which the Company or any consolidated Subsidiary has an ownership
interest to the extent such net earnings shall have actually been received by
the Company or such consolidated Subsidiary in the form of cash distributions.

“Consolidated Fixed Charges” shall mean, for any period, without duplication,
the sum of Consolidated Interest Expense for such period plus (v) all dividends
paid or accrued on capital stock of the Company and its Subsidiaries held by
persons other than the Company and its Subsidiaries that are Guarantors plus
(w) the amount of all Capital Expenditures of the Company (other than Capital
Expenditures made pursuant to clause (d) or (e) of Section 8.08) and its
Subsidiaries paid or accrued with respect to such period plus (x) all cash taxes
paid or

 

Exhibit A-5

--------------------------------------------------------------------------------


 

accrued with respect to such period (other than with respect to net income taxes
attributable to items that are excluded from the calculation of Consolidated Net
Income in the period) plus (y) mandatory principal payments on Indebtedness
(other than with respect to Loans) required to be made during such period
pursuant to Sections 4.02(b) and (c) of the Agreement.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that attributable to (A) any rent paid in respect of Capital
Leases which is or should be allocable to interest expense in accordance with
GAAP and (B) interest capitalized during the construction of any Capital
Expenditure) of the Company and its Subsidiaries determined on a consolidated
basis with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all Fronting Fees and net costs or benefits under Interest
Rate Protection Agreements, but excluding, however, amortization of any payments
made to obtain any Interest Rate Protection Agreement and Other Hedging
Agreements and deferred financing costs and any interest expense on deferred
compensation arrangements to the extent included in total interest expense and,
in the case of the Company and its Subsidiaries, shall include interest accrued
by the Parent on the Trust Preferred Securities as if they were issued as of the
Initial Borrowing Date.

“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after provisions for income taxes (other than with respect to net income taxes
attributable to items that are excluded from the calculation of Consolidated Net
Income in the period), of the Company and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period in conformity with
GAAP but excluding in any event (a) any extraordinary gains (net of
extraordinary losses) but with giving effect to gains or losses from sales of
assets sold in the ordinary course of business; (b) net earnings of any other
Person (other than a Subsidiary) in which the Borrower or any consolidated
Subsidiary has an ownership interest, except to the extent such net earnings
shall have actually been received by the Borrower or such consolidated
Subsidiary in the form of cash distributions; (c) any portion of the net
earnings of any consolidated Subsidiary which is unavailable for payment of
dividends to the Borrowers or any other consolidated Subsidiary by reason of the
provisions of any agreement or applicable law or regulation (including, without
limitation, those agreements referred to in the exceptions set forth in
Section 8.15 of the Agreement); (d) earnings resulting from any reappraisal,
revaluation or write-up of assets; (e) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of such Person or is merged
into or consolidated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries; (f) the
aggregate net gain (or loss) during such period arising from the revaluation
(but not sale) of readily marketable securities; (g) the income (or loss) from
discontinued operations; and (h) non-cash charges and cash charges (but only to
the extent such cash charges are reimbursed by a controlling Affiliate in cash
at the time of incurrence thereof), in each case, relating to the Transaction
and repayment of Indebtedness incurred under the Essex Credit Agreement and the
Existing Superior Credit Agreement.

“Contingent Obligations” shall mean as to any Person any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligations of the ability of the primary obligor to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of such
primary

 

Exhibit A-6

--------------------------------------------------------------------------------


 

obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection or standard contractual indemnities entered into, in each case in
the ordinary course of business.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Company on the Initial
Borrowing Date and each other director if such director’s nomination for the
election to the Board of Directors of the Company is recommended by a majority
of the then Continuing Directors.

“Credit Documents” shall mean the Agreement, each of the Notes and each Security
Document.

“Credit Event” shall mean the making of a Loan (other than a Revolving Loan made
pursuant to a Mandatory Borrowing) or the issuance of a Letter of Credit.

“Credit Party” shall mean the Company, Essex and each Guarantor, including the
Parent.

“Currency” means U.S. Dollars or any Foreign Currency.

“Cvalim” shall mean The Israeli Cable and Wire Company Limited, a company
organized under the laws of Israel.

“Cvalim Assets” shall mean all assets used or held for use in the conduct of the
cable business of Cvalim, including:  fixed assets (save land and buildings),
inventory, Cvalim’s rights under contracts including certain leases for real
property, licenses and purchase orders, records, trademarks and know how,
Cvalim’s prepaid items and expenses, rights deriving from approved enterprise
status (save grants received by Cvalim and recorded in its books or rights to
receive grants to the extent such amounts were due to Cvalim on or before the
closing date of such sale), customer deposits (save deposits for products
shipped by Cvalim prior to the closing date), software and hardware, goodwill
and rights to the names:  “Cvalim”, “Cvalim - The Wire and Cable Company of
Israel Ltd.”, “D.A.S.H. Cable Industries (Israel) Ltd.” and “D.A.S.H.” and any
derivatives of such names and casualty insurance proceeds payable as a result of
loss or destruction of equipment; provided that Cvalim Assets shall not include
cash, short term investments, customers’ receivables and debit balances,
deposits and long term receivables, investment and investee companies, other
properties and deferred expenses.

“Debenture” shall have the meaning provided in the definition of Trust Preferred
Securities.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Demand Date” shall have the meaning provided in Section 1.01(f) of the
Agreement.

 

Exhibit A-7

--------------------------------------------------------------------------------


 

“Destruction” has the meaning assigned to that term in each Mortgage.

“Dividends” shall have the meaning provided in Section 8.06 of this Exhibit E.

“Dividend Period” shall mean each four consecutive fiscal quarters of the
Company commencing with the fiscal quarter beginning after the Initial Borrowing
Date and each four fiscal periods thereafter commencing on the date immediately
following the last day of the immediately preceding Dividend Period.

“Documentation Agent” shall have the meaning provided in the first paragraph of
the Agreement.

“Documents” shall mean the Credit Documents and the Acquisition Documents.

“Dollar Equivalent” means, with respect to any Borrowing denominated in any
Foreign Currency, the amount of U.S. Dollars that would be required to purchase
the amount of the Foreign Currency of such Borrowing on the date such Borrowing
is requested based upon the spot selling rate at which BTCo offers to sell such
Foreign Currency for U.S. Dollars in the London foreign exchange market at
approximately 11:00 A.M. London time for delivery two Business Days later.

“Domestic Subsidiary” shall mean each Subsidiary of the Company incorporated or
organized in the United States or any State or territory thereof.

“Effective Date” shall have the meaning provided in Section 12.10 of the
Agreement.

“Eligible Transferee” shall mean a commercial bank, financial institution or
other institutional “accredited investor” (as defined in Regulation D of the
Securities Act).

“End Date” shall have the meaning provided in the definition of Interest
Reduction Discount.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance, deficiency, liability or violation, investigations or
proceedings relating in any way to any violation or liability (or alleged
violation or liability) by the Parent, the Borrowers or any of their respective
Subsidiaries under any Environmental Law (hereafter “Claims”) or any permit,
license or other authorization issued to the Parent, the Borrowers or any of
their respective Subsidiaries under any such law, including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, remedial, corrective, response or other actions
or damages pursuant to any Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any non-U.S., federal, state or local policy,
statute, law, rule, regulation, ordinance, code or rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment (for purposes of this definition
(collectively, “Laws”)), relating to the environment or Hazardous Materials, or
health and safety to the extent such health and safety issues arise under the
Occupational Safety and Health Act of 1970, as amended, or any such similar
Laws.

 

Exhibit A-8

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.  Section references to ERISA are to ERISA as in effect at the
date of the Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent, the Company or any Subsidiary thereof would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or (to the extent required by operation of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA) Section 414(m) or (o) of the
Code.

“Essex” shall mean Essex Group, Inc., a Michigan corporation.

“Essex Canada” shall mean Essex Canada Inc., a Delaware corporation.

“Essex Canadian Facility” shall mean the credit facility provided pursuant to
the Credit Agreement dated as of May 30, 1996, as amended and restated as of
March 27, 1998, between Essex Canada and Bank of Montreal.

“Essex Capital Lease Facility” shall mean that facility available pursuant to
the Agreement and Lease dated as of April 12, 1995, as amended as of June 1,
1997 and September 2, 1997, between Mellon Leasing Corporation and Essex.

“Essex Credit Agreement” shall mean the credit facility provided pursuant to the
Credit Agreement dated as of October 31, 1996, as amended and restated as of
March 27, 1998, among Essex International Inc., Essex Group, Inc., the lenders
named therein and The Chase Manhattan Bank, as Administrative Agent.

“Essex Funding” shall mean Essex Funding Inc., a Delaware corporation.

“Essex Funding Agreement” shall mean that Loan and Security Agreement, dated as
of April 29, 1998, between Essex Funding and Three Rivers Funding Corporation.

“Essex International” shall mean Essex International Inc., a Delaware
corporation.

“Essex Sublimit” shall have the meaning provided in Section 1.01(c) of the
Agreement.

“Euro” means the single currency of participating member states of the European
Monetary Union.

“Euro Rate” shall mean, with respect to each Interest Period for a Eurodollar
Loan or an Alternate Currency Loan, (i) the arithmetic average (rounded to the
nearest 1/16 of 1%) of the offered quotation to first-class banks in the
interbank Eurodollar or Alternate Currency market by BTCo for U.S. dollar
deposits or deposits in the Alternate Currency (depending upon the Currency in
which the Loan is being made or maintained) of amounts in same day funds
generally comparable to the aggregate principal amount of the Euro Rate Loan for
which an interest rate is then being determined with maturities comparable to
the Interest Period to be applicable to such Euro Rate Loan, determined as of
10:00 A.M. (New York time) on the date which is two Business Days prior to the
commencement of such Interest Period divided (and rounded upward to the next
whole multiple of 1/16 of 1%) by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any member

 

Exhibit A-9

--------------------------------------------------------------------------------


 

bank of the Federal Reserve System in respect of Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D).

“Euro Rate Loan” shall mean each Eurodollar Loan and each Alternate Currency
Loan.

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in Section 1.08(b) of the Agreement.

“European Monetary Union” means the European Economic and Monetary Union as
contemplated in the Treaty of Rome of March 25, 1957, as amended by the Single
European Act 1986 and the Maastricht Treaty (which was signed at Maastricht on
February 7, 1992 and became effective on November 1, 1993), as amended from time
to time (the “Treaty on European Union”).

“Event of Default” shall have the meaning provided in Section 9 of the
Agreement.

“Excess Cash Flow” shall mean, for any fiscal year of the Company, Consolidated
EBITDA for such period minus Consolidated Interest Expense for such period (to
the extent paid in cash) minus the provision for income taxes for such period
(to the extent paid in cash) minus the amount of Capital Expenditures made by
the Company and its Subsidiaries during such period (to the extent paid in cash)
minus (plus) additions (reductions) to Consolidated Working Capital for such
period minus scheduled repayments of principal of outstanding Indebtedness to
the extent actually paid (including any voluntary payments of principal of
Indebtedness but excluding voluntary payments of Revolving Loans).

“Excess Cash Flow Percentage” shall mean 75% unless and so long as the Pro Forma
Leverage Ratio is (i) less than 3.75:1.0, in which case it shall mean 50%.

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Company (beginning with its fiscal year ended
April 30, 2000).

“Excess Cash Payment Period” shall mean with respect to the repayment required
on each Excess Cash Payment Date, the immediately preceding fiscal year of the
Company.

“Existing Indebtedness” shall mean Indebtedness of the Borrowers and their
respective Subsidiaries as of the Initial Borrowing Date and which is to remain
outstanding after giving effect to the Transaction and the incurrence of Loans
on such date, but excluding the Loans, all as set forth on Annex VII to the
Agreement, and other Indebtedness which in the aggregate does not exceed
$100,000.

“Existing Superior Credit Agreement” shall have the meaning provided in the
recitals to the Agreement.

“Facing Fee” shall have the meaning provided in Section 3.01(c) of the
Agreement.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions

 

Exhibit A-10

--------------------------------------------------------------------------------


 

received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01 of the Agreement.

“Floating Rate Facility” shall mean the $200,000,000 Senior Subordinated
Floating Rate Facility available to the Company pursuant to the terms of that
Senior Subordinated Credit Agreement dated as of the date hereof among the
Company, the guarantors named therein, the lending institutions listed therein
and Bankers Trust Company, as Administrative Agent.

“Foreign Currency” shall mean, at any time, any currency other than U.S.
Dollars.

“Foreign Currency Equivalent” shall mean, with respect to any amount in U.S.
Dollars, the amount of any Foreign Currency that could be purchased with such
amount of U.S. Dollars using the reciprocal of the foreign exchange rate(s)
specified in the definition of the term “Dollar Equivalent”, as determined by
the Administrative Agent.

“Fronting Fee” shall have the meaning provided in Section 3.01(e) of the
Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Section 8 of this Exhibit
E and the definition of Interest Reduction Discount, including defined terms as
used therein, are subject (to the extent provided therein) to Section 12.07(a)
of the Agreement.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders and each Letter of Credit Issuer.

“Guaranteed Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by the Borrowers to each Lender, and Loans made
under the Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of the Borrowers or any
Guarantor to such Lender, the Administrative Agent and the Collateral Agent now
existing or hereafter incurred under, arising out of or in connection with any
Credit Document and the due performance and compliance with all the terms,
conditions and agreements contained in each of the Credit Documents by the
Borrowers.

“Guarantor” shall mean (i) the Company, in respect of Obligations of Essex
hereunder, (ii) the Parent and (iii) each of the Subsidiary Guarantors.

“Guaranty” shall mean the Guaranty contained in Section 13 of the Agreement.

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products or
wastes (including crude oil or any fraction thereof), radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas; and (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “restricted
hazardous

 

Exhibit A-11

--------------------------------------------------------------------------------


 

materials,” “extremely hazardous wastes,” “restrictive hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar meaning and regulatory effect under any Environmental Law.

“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services payable to the sellers thereof or any of such seller’s
assignees which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person but excluding deferred rent as determined in
accordance with GAAP, (iii) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (iv) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed; provided, however, that in the event that the liability of such first
Person is non-recourse to such Person and is recourse only to specified assets
of such Person, the amount of Indebtedness attributed thereto shall not exceed
the greater of the market value of such assets or the book value of such assets,
(v) all Capitalized Lease Obligations of such Person, (vi) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations, (vii) all
obligations under Interest Rate Protection Agreements and Other Hedging
Agreements and (viii) all Contingent Obligations of such Person; provided that
Indebtedness shall not include trade payables and accrued expenses, in each case
arising and payable in the ordinary course of business (so long as so paid in
the ordinary course of business and consistent with past practice) and, in the
case of the Parent, shall include the Trust Preferred Securities and any other
similar securities.

“Information Systems and Equipment” shall mean all computer hardware, firmware
and software, as well as other information processing systems, or any equipment
containing embedded microchips, whether directly owned, licensed, leased,
operated or otherwise controlled by the Parent, the Borrowers or any of their
respective Subsidiaries, including through third-party service providers, and
which, in whole or in part, are used, operated, relied upon, or integral to, the
Parent’s, the Borrowers’ or any of their respective Subsidiaries’ conduct of
their business.

“Initial Borrowing Date” shall mean the date upon which the initial Borrowing of
Loans occurs.

“Intercompany Loan” shall have the meaning provided in Section 8.05(g) of this
Exhibit E.

“Intercompany Notes” shall mean promissory notes, in the form of Exhibit J to
the Agreement, evidencing an Intercompany Loan.

“Interest Coverage Ratio” shall mean, for any period, the ratio of Consolidated
EBITDA to Consolidated Interest Expense for such period.

“Interest Period,” with respect to any Euro Rate Loan, shall mean the interest
period applicable thereto, as determined pursuant to Section 1.09 of the
Agreement.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

“Interest Reduction Discount” shall mean zero; provided that from and after the
first day of any Margin Reduction Period (the “Start Date”) to and including the
last day of such Margin Reduction Period (the “End Date”), the Interest
Reduction Discount shall be

 

Exhibit A-12

--------------------------------------------------------------------------------


 

the respective percentage per annum set forth in clause (A), (B), (C) or (D)
below if, but only if, as of the last day of the immediately preceding fiscal
quarter or fiscal year of the Company preceding such Start Date (the “Test
Date”), the applicable conditions set forth in clause (A), (B), (C) or (D)
below, as the case may be, are met:

(A)  .25% if, but only if, as of the Test Date immediately prior to such Start
Date the Pro Forma Leverage Ratio for the Test Period ended on such Test Date
shall be less than 4.00:1.0 and none of the conditions set forth in clause (B),
(C) or (D) below, as the case may be, are satisfied;

(B)  .50% if, but only if, as of the Test Date immediately prior to such Start
Date the Pro Forma Leverage Ratio for the Test Period ended on such Test Date
shall be less than 3.50:1.0 and none of the conditions set forth in clause (C)
or (D) below, as the case may be, are satisfied;

(C)  .75% if, but only if, as of the Test Date immediately prior to such Start
Date the Pro Forma Leverage Ratio for the Test Period ended on such Test Date
shall be less than 3.00:1.0 and the condition set forth in clause (D) below is
not satisfied; or

(D)  1% if, but only if, as of the Test Date immediately prior to such Start
Date the Pro Forma Leverage Ratio for the Test Period ended on such Test Date
shall be less than 2.50:1.0.

Notwithstanding anything to the contrary contained above in this definition,
(x) the Interest Reduction Discount shall not be greater than zero prior to the
first Test Date to occur after the second Test Period and (y) the Interest
Reduction Discount shall be zero at any time when a Default or an Event of
Default shall exist.

“Investments” shall have the meaning provided in Section 8.05 of this Exhibit E.

“Israeli Subsidiaries” shall mean Superior Cable Israel Ltd., Cables of Zion and
their respective Subsidiaries.

“Judgment Currency” shall have the meaning provided in Section 12.18 of the
Agreement.

“Judgment Currency Conversion Date” shall have the meaning provided in Section
12.18 of the Agreement.

“L/C Supportable Indebtedness” shall mean (i) obligations of the Borrowers or
their respective Subsidiaries incurred in the ordinary course of business with
respect to insurance obligations and workers’ compensation, surety bonds and
other similar statutory obligations and (ii) such other obligations of the
Borrowers or any of their respective Subsidiaries as are reasonably acceptable
to the Administrative Agent and the Letter of Credit Issuer and otherwise
permitted to exist pursuant to the terms of the Agreement.

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall have the meaning provided in the first paragraph of the
Agreement.

 

Exhibit A-13

--------------------------------------------------------------------------------


 

“Lender Default” shall mean (i) the failure or refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing (including
any Mandatory Borrowing) or to fund its portion of any unreimbursed payment
under Section 2.04(c) of the Agreement or (ii) a Lender having notified the
Administrative Agent and/or the Borrowers that it does not intend to comply with
its obligations under Section 1.01(a) through 1.01(d) or 2.04(c) of the
Agreement, in the case of either clause (i) or (ii) above as a result of the
appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority.

“Letter of Credit” shall have the meaning provided in Section 2.01(a) of the
Agreement.

“Letter of Credit Fees” shall have the meaning provided in Section 3.01(b) of
the Agreement.

“Letter of Credit Issuer” shall mean BTCo.

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 2.02(a) of
the Agreement.

“Letter of Credit Sublimit” shall mean $25,000,000.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute, and any lease having substantially the same effect as the foregoing).

“Loan” shall mean each Tranche A Term Loan, each Tranche B Term Loan, each
Revolving Loan and each Swingline Loan.

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(e) of the
Agreement.

“Margin Reduction Period” shall mean each period which shall commence on a date
on which the financial statements are delivered pursuant to Section 7.01(b) or
(c) of the Agreement, as the case may be, and which shall end on the earlier of
(i) the date of actual delivery of the next financial statements pursuant to
Section 7.01(b) or (c) of the Agreement, as the case may be, and (ii) the latest
date on which the next financial statements are required to be delivered
pursuant to Section 7.01(b) or (c) of the Agreement, as the case may be;
provided that the first Margin Reduction Period shall commence on the date that
the financial statements are delivered for the Company’s first fiscal quarter
ending April 30, 1999.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (x) a material adverse effect on the
Transaction or (y) a material adverse effect on the business, properties,
assets, nature of assets, liabilities, condition (financial or otherwise) (i) on
the Initial Borrowing Date, of the Parent and its Subsidiaries, the Company and
its Subsidiaries, or Essex and its Subsidiaries, in each case taken as a whole,
and both before and after giving effect to the Transaction and (ii) thereafter,
of

 

Exhibit A-14

--------------------------------------------------------------------------------


 

the Company and its Subsidiaries (including Essex), or the Parent and its
Subsidiaries, in each case taken as a whole or (z) a material adverse effect on
the rights or remedies of the Lenders or the Administrative Agent, or on the
ability of any Credit party to perform its obligations to the Lenders or the
Administrative Agent hereunder or under any other Credit Document.

“Maturity Date” shall mean, with respect to any Tranche of Loans, the Tranche A
Term Loan Maturity Date, the Tranche B Term Loan Maturity Date, the Revolving
Loan Maturity Date or the Swingline Expiry Date, as the case may be.

“Maximum Number” shall have the meaning provided in the recitals to the 
Agreement.

“Maximum Swingline Amount” shall mean $35,000,000.

“Merger” shall mean the merger of Acquisition Co with and into Essex
International in which Essex International will be the surviving corporation and
remaining common stockholders of Essex International (other than Acquisition Co)
will receive Trust Preferred Securities and, to the extent less than the Maximum
Number of shares of common stock of Essex are accepted in the Tender Offer, any
of the Tender Offer Cash Consideration not paid.

“Merger Agreement” shall have the meaning provided in the recitals to the
Agreement.

“Mexican Subsidiaries” shall mean any Wholly-Owned Subsidiary of the Company,
Essex or any of their respective Subsidiaries organized under the laws of Mexico
to make the acquisitions and Investments contemplated by Section 8.02(s) of this
Exhibit E.

“Minimum Borrowing Amount” shall mean the amounts set forth in Section 1.02 of
the Agreement.

“Minimum Condition” shall have the meaning provided in the recitals to the
Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a revolving credit mortgage, assignment of leases,
security agreement and fixture filing, or a revolving credit deed of trust,
assignment of leases, security agreement and fixture filing creating and
evidencing a Lien on a Mortgaged Real Property, which shall be substantially in
the form of Exhibit K or L (as appropriate) to the Agreement, containing such
schedules and including such additional provisions and other deviations from
such Exhibits as shall be necessary to conform such document to applicable or
local law or as shall be customary under local law and which shall be dated the
date of delivery thereof and made by the owner of the Mortgaged Real Property
described therein for the benefit of the Collateral Agent, as mortgagee (grantee
or beneficiary), assignee and secured party, as the same may at any time be
amended, modified or supplemented in accordance with the terms thereof and
hereof.

“Mortgaged Property” shall have the meaning assigned to such term in the
Mortgages.

“Mortgaged Real Property” shall mean and include the Real Properties owned or
leased by the Borrowers and the Guarantors to the extent designated as such on
Annex IV and any additional Real Property which shall be subject to a Mortgage
delivered pursuant to

 

Exhibit A-15

--------------------------------------------------------------------------------


 

Section 5.10.

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan (as defined
in Section 4001(a)(3) of ERISA).

“Net Award” has the meaning assigned to such term in each Mortgage.

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (a) cash expenses of sale (including,
without limitation, brokerage fees, if any, transfer taxes and payment of
principal, premium and interest of Indebtedness other than the Loans required to
be repaid as a result of such Asset Sale), (b) all federal, state, local and
non-U.S. taxes to the extent payable as a direct consequence of any such Asset
Sale and (c) deduction of reasonable amounts, determined in accordance with
GAAP, required to be provided by either of the Borrowers or any of their
respective Subsidiaries as a reserve against any liabilities retained by the
Borrowers or any such Subsidiary associated with such assets after such Asset
Sale, including, without limitation, any indemnification, pension and other
post-employment benefit liabilities, workers compensation liabilities,
liabilities associated with retiree benefits and liabilities relating to
environmental matters, except and until such reserves are reversed, in which
case the amount of such reversal shall constitute Net Cash Proceeds.

“Net Proceeds” has the meaning assigned to that term in each Mortgage.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Non-U.S. Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the Parent, the Company,
Essex or any one or more of their respective Subsidiaries primarily for the
benefit of employees of the Parent, the Company, Essex or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment or any such plan as to which the Parent, the Company, Essex or any of
their respective Subsidiaries may have any liability.

“Non-U.S. Subsidiary” shall mean each Subsidiary of the Company other than a
Domestic Subsidiary.

“Note” shall mean each Tranche A Term Note, each Tranche B Term Note, each
Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a) of the
Agreement.

“Notice of Conversion” shall have the meaning provided in Section 1.06 of the
Agreement.

“Notice Office” shall mean the office of the Administrative Agent located at One
Bankers Trust Plaza, New York, New York 10006 or such other office as the
Administrative Agent may designate to the Borrowers and the Lenders from time to
time.

“Obligation Currency” shall have the meaning provided in Section 12.18 of the
Agreement.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of

 

Exhibit A-16

--------------------------------------------------------------------------------


 

every type or description, and at any time existing, owing to the Administrative
Agent, the Collateral Agent or any Lender pursuant to the terms of any Credit
Document.

“Other Hedging Agreements” shall mean (x) any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values and (y) agreements relating to
the future purchase of commodities or designed to protect against fluctuations
in the prices of specific commodities.

“Parent” shall mean Superior TeleCom Inc., a Delaware corporation.

“Parent Common Stock” shall mean shares of common stock, $.01 par value per
share, of the Parent.

“Parent Tax Allocation Agreement” shall mean the tax allocation agreement by and
among the Parent and its Subsidiaries dated as of October 2, 1996, effective as
of May 1, 1996.

“Participant” shall have the meaning provided in Section 2.04(a)(i) of the
Agreement.

“Payment Office” shall mean the office of the Administrative Agent located at
One Bankers Trust Plaza, New York, New York 10006 or such other office as the
Administrative Agent may designate to the Borrowers and the Lenders from time to
time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” in the case of a Revolving Loan Lender at any time shall mean a
fraction (expressed as a percentage) the numerator of which is the Revolving
Loan Commitment of such Lender at such time and the denominator of which is the
Total Revolving Loan Commitment at such time; provided that if the Percentage of
any Lender is to be determined after the applicable Total Revolving Loan
Commitment has been terminated, then the Percentages of the Lenders shall be
determined immediately prior (and without giving effect) to such termination.

“Permitted Acquisition” shall have the meaning provided in Section 8.02(l) of
this Exhibit E.

“Permitted Liens” shall have the meaning provided in Section 8.03 of this
Exhibit E.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company or partnership, association, trust or
other enterprise or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” shall mean any multiemployer plan or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Company or Essex, any of their
respective Subsidiaries or any ERISA Affiliate and each such plan for the five
calendar year period immediately following the latest date on which the Company
or Essex, any of their respective Subsidiaries or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan or
any such plan as to which the Company or Essex, any of their respective
Subsidiaries or any ERISA Affiliate may have any liability; provided, however,
the term “Plan” shall not include any Non-U.S. Pension Plan.

 

Exhibit A-17

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall have the meaning provided in Section 5.08(a) of the
Agreement and shall include any additional pledge agreement executed by the
Borrowers or any of their respective Subsidiaries pursuant to Section 7.11 of
the Agreement.

“Pledge Agreement Collateral” shall mean all “Pledged Collateral” as defined in
the Pledge Agreement.

“Pledged Securities” shall mean all the Pledged Securities as defined in the
Pledge Agreement.

“Pounds Sterling” shall mean (i) freely transferable lawful money of the United
Kingdom and (ii) in the event that the Pounds Sterling is replaced by the Euro,
Euros having a corresponding value, calculated in accordance with the relevant
provisions of the treaty on the European Union.

“Prime Lending Rate” shall mean the rate which BTCo announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes.  The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.  BTCo may make commercial loans or other loans at rates of interest
at, above or below the Prime Lending Rate.

“Prior Liens” shall mean Liens which, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Leverage Ratio” shall mean, at any time for the determination
thereof, the ratio of (x) Consolidated Debt at such time to (y) Consolidated
EBITDA for the Test Period then last ended, with such Pro Forma Leverage Ratio
to be determined on a pro forma basis (i) in the case of a Permitted
Acquisition, as if such Permitted Acquisition (and any other Permitted
Acquisition) that occurred during such Test Period (and the incurrence,
assumption and/or repayment of any Indebtedness in connection with any such
Permitted Acquisition), as the case may be, had occurred on the first day of
such Test Period (and such Indebtedness, if any, had remained outstanding (or
had not been outstanding, as the case may be) throughout such Test Period) it
being understood that in calculating the Pro Forma Leverage Ratio in connection
with each and every Permitted Acquisition, Consolidated EBITDA shall include the
results of operations of the Person or assets acquired pursuant to each such
Permitted Acquisition on a pro forma basis as if such acquisition had occurred
on the first day of the respective Test Period and (ii) in the case of the
Transaction, for the first three quarterly Test Periods for which the Pro Forma
Leverage Ratio is being tested, Consolidated EBITDA for the purpose of
determining the Pro Forma Leverage Ratio shall be calculated (x) for the first
such Test Period as the product of Consolidated EBITDA for the fiscal quarter
ending April 30, 1999 (“First Quarter EBITDA”) times 4, (y) for the second such
Test Period as the sum of (1) the product of First Quarter EBITDA times 2 plus
(2) the product of the Consolidated EBITDA for the fiscal quarter ending July
31, 1999 (“Second Quarter EBITDA”) times 2 and (z) for the third such Test
Period as the product of (1) the sum of First Quarter EBIDTA plus Second Quarter
EBITDA plus Consolidated EBITDA for the fiscal quarter ending October 31, 1999
times (2) 1 1/3.  On any date pursuant to which the Pro Forma Leverage Ratio is
to be calculated and on each date of calculation of Pro Forma Leverage Ratio,
the Company shall deliver to the Landlord a certificate of the Company’s chief
financial officer setting forth in reasonable detail the pro forma calculations
required to establish the Pro Forma Leverage Ratio (with such pro forma
calculations to be made on a basis reasonably satisfactory to the Landlord and
to assume that the interest expense attributable to any Indebtedness (whether
existing or being incurred) bearing a floating interest rate shall be computed
as if the rate in effect on the date of such Permitted Acquisition (taking into
account any Interest Rate Protection Agreement applicable to such Indebtedness
if such Interest Rate Protection Agreement has a remaining term in excess of 12

 

Exhibit A-18

--------------------------------------------------------------------------------


 

months) had been the applicable rate for the entire period).  For purposes of
the Pro Forma Leverage Ratio, Consolidated Debt shall not include the Trust
Preferred Securities.

“Projections” shall mean the financial projections dated November 10, 1998,
which include the projected consolidated and consolidating results of the
Company and its Subsidiaries (including Essex) for at least the five fiscal
years ended after the Initial Borrowing Date.

“Quarterly Payment Date” shall mean the last Business Day of each fiscal quarter
(including the fourth fiscal quarter) of the Company.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Receivables Financing Agreement” shall mean (i) the Essex Funding Agreement and
any refinancing thereof, provided that the aggregate amount thereunder does not
exceed $225,000,000 and the then outstanding principal amount thereof is not
increased and the cost and other terms of any such replacement facility is on
market terms and conditions for similar receivables financing and/or factoring
facilities at the time of such refinancing; and (ii) a replacement accounts
receivable facility:  (it being understood that such replacement facility may be
in the form of a sale of receivables and Receivables Related Assets or
fractional undivided interests therein); provided that, in each case, (x) the
proceeds of such replacement facility shall not be less than 75% of the book
value (or, if applicable, the fair market value) of such receivables and
Receivables Related Assets (subject to customary advance rates and discounts),
in case such replacement facility is structured as a sale, or the loans secured
thereunder, in case such facility is structured as a loan and (y) neither the
Company nor any of its Subsidiaries (other than a Receivables Subsidiary)
provides, directly or indirectly, any credit support with respect to such
facility, other than as described in clause (c)(ii) of the definition of
Receivables Subsidiary.

“Receivables Related Assets” shall mean accounts receivable and instruments,
chattel papers, obligations, general intangibles and other similar assets, in
each case, relating to receivables subject to a Receivables Financing Agreement,
including interests in merchandise or goods, the sale or lease of which gave
rise to such receivables, related contractual rights, guarantees, insurance
proceeds, collections, other related assets and proceeds of all of the
foregoing.

“Receivables Subsidiary” shall mean (i) Essex Funding, in the case of a
Receivables Financing Agreement that meets the condition of clause (i) of the
definition thereof, or (ii) a wholly-owned Subsidiary of the Company (a) that is
designated (as set forth below) as a “Receivables Subsidiary” by the Board of
Directors of the Company, (b) that does not engage in, and whose charter
prohibits it from engaging in, any activities other than in connection with the
Receivables Financing Agreement on the terms otherwise permitted hereby, (c) no
portion of the Indebtedness or any other obligation (contingent or otherwise)
thereof under such Receivables Financing Agreement (i) is guaranteed by the
Company or any other Subsidiary of the Company, (ii) is recourse to or obligates
the Company or any other Subsidiary of the Company in any way other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with such Receivables Financing
Agreement or (iii) subjects any property or asset of the Company or any other
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection such a Receivables Financing Agreement, (d) with which neither the
Company nor any other Subsidiary of the Company has any material contract,
agreement, arrangement or understanding and (e) with respect to which neither
the Company nor any other Subsidiary of the Company has any obligation to
maintain or preserve such Subsidiary’s financial

 

Exhibit A-19

--------------------------------------------------------------------------------


 

condition or cause such Subsidiary to achieve certain levels of operating
results.  Any such designation by the Board of Directors of the Company shall be
evidenced by filing with the Administrative Agent a certified copy of the
resolutions of the Board of Directors of the Company giving effect to such
designation and a certificate of the chief financial officer of the Company or
other Authorized Officer of the Company certifying that such designation
complied with the foregoing conditions.

“Recovery Event” shall mean the receipt by either of the Borrowers or any of
their respective Subsidiaries of any cash insurance proceeds or condemnation
award payable (i) by reason of theft, loss, physical destruction or damage or
any other similar event with respect to any property or assets of either of the
Borrowers or any of their respective Subsidiaries and (ii) under any policy of
insurance required to be maintained under Section 7.03 of the Agreement.

“Refinancings” shall have the meaning provided in the recitals to the Agreement.

“Register” shall have the meaning provided in Section 7.12 of the Agreement.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, pouring and
the like, into or upon any land or water or air, or otherwise entering into the
environment.

“Replaced Lender” shall have the meaning provided in Section 1.13 of the
Agreement.

“Replacement Lender” shall have the meaning provided in Section 1.13 of the
Agreement.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PGBC by regulation.

“Required Lenders” means Non-Defaulting Lenders holding at least a majority of
the outstanding Loans (after giving effect to the Percentage of Swingline Loans
of each Non-Defaulting Revolving Loan Lender), Letter of Credit Outstandings and
Total Unutilized Revolving Loan Commitments held by Non-Defaulting Lenders.

“Returns” shall have the meaning provided in Section 6.18 of the Agreement.

“Revolving Loan” shall have the meaning provided in Section 1.01(c) of the
Agreement and shall include a Revolving Loan denominated in U.S. Dollars as well
as an

 

Exhibit A-20

--------------------------------------------------------------------------------


 

Alternate Currency Loan.

“Revolving Loan Lender” shall have the meaning provided in Section 1.01(c) of
the Agreement.

“Revolving Loan Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name in Annex I to the Agreement directly below
the column entitled “Revolving Loan Commitment,” as the same may be reduced from
time to time pursuant to Section 3.02, Section 3.03, Section 9 of the Agreement
and/or the definition of “Total Revolving Loan Commitment.”

“Revolving Loan Maturity Date” shall mean November 27, 2004.

“Revolving Note” shall have the meaning provided in Section 1.05(a) of the
Agreement.

“Rollover Amount” shall have the meaning provided in Section 8.08(b) of this
Exhibit E.

“Scheduled Repayments” shall mean Tranche A Term Loan Scheduled Repayments and
Tranche B Term Loan Scheduled Repayments.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii) of the Agreement.

“Secured Creditors” shall mean the Administrative Agent, the Collateral Agent,
the Lenders and each Letter of Credit Issuer.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall have the meaning provided in Section 5.08(b) of the
Agreement and shall include any additional security agreement executed by the
Borrowers or any of their respective Subsidiaries pursuant to Section 7.11 of
the Agreement.

“Security Agreement Collateral” shall mean all the “Pledged Collateral” as
defined in the Security Agreement.

“Security Documents” shall mean and include the Security Agreement, the Pledge
Agreement and each Mortgage.

“Services Agreement” shall mean the services agreement between Alpine and the
Parent, dated as of October 2, 1996, as amended May 1, 1997 and May 1, 1998.

“S&P” shall mean Standard & Poor’s Ratings Service.

“Start Date” shall have the meaning provided in the definition of Interest
Reduction Discount.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions for drawing could
then be met).

 

Exhibit A-21

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity (other than a corporation) in which such Person directly
or indirectly through Subsidiaries, has more than a 50% equity interest at the
time; in the case of the Company, a Subsidiary of the Company shall include at
any time after the consummation of the Tender Offer, Essex and its Subsidiaries.

“Subsidiary Borrower” shall mean, at any time, any Subsidiary of the Company
designated as a Subsidiary Borrower by the Company in accordance with
Section 1.15 of the Agreement that has not ceased to be a Subsidiary Borrower
pursuant to such Section.

“Subsidiary Guarantor” shall mean (i) Essex, in respect of the Obligations of
the Company hereunder and (ii) each Subsidiary of each of the Company and Essex
(other than a Non-U.S. Subsidiary except to the extent otherwise provided in
Section 8.14 of this Exhibit E) except for Essex Funding, any Receivables
Subsidiary and Essex Canada.

“Superior Preferred Stock” shall mean the 6% Cumulative Preferred Stock, par
value $1.00 per share, of Superior Telecommunications having an aggregate
liquidation preference of $20,000,000 (but shall include any Company preferred
stock issued in exchange therefor pursuant to clause (ii)(y) of Section 8.06 of
this Exhibit E).

“Superior Telecommunications” shall mean Superior Telecommunications Inc., a
Georgia corporation and Wholly-Owned Subsidiary of the Company.

“Superior Trust I” shall mean Superior Trust I, a statutory business trust
formed under the laws of the State of Delaware, the common securities of which
shall be directly or indirectly wholly owned by the Parent.

“Survey” means a survey of any Mortgaged Real Property (and all improvements
thereon):  (i) prepared by a surveyor or engineer licensed to perform surveys in
the state, province or country where such Mortgaged Real Property is located,
(ii) dated (or redated) not earlier than six months prior to the date of
delivery thereof unless there shall have occurred within the six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Real Property, in which event such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Collateral Agent) to the Collateral Agent and the Title
Company and (iv) complying in all respects with the minimum detail requirements
of the American Land Title Association as such requirements are in effect on the
date of preparation of such survey.

“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Revolving Loan Maturity Date.

“Swingline Loan” shall have the meaning provided in Section 1.01(d) of the
Agreement.

“Swingline Note” shall have the meaning provided in Section 1.05(a) of the
Agreement.

“Syndication Agent” shall have the meaning provided in the first paragraph of
the

 

Exhibit A-22

--------------------------------------------------------------------------------


 

Agreement.

“Syndication Date” shall mean that date upon which the Administrative Agent
determines (and notifies the Borrowers and the Lenders) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to
Section 12.04(b) of the Agreement) has been completed.

“Taking” has the meaning assigned to such term in each Mortgage.

“Tax Allocation Agreements” shall mean any tax sharing or tax allocation
agreements entered into, or to be entered into, by the Borrowers or any of their
respective Subsidiaries.

“Taxes” shall have the meaning provided in Section 4.04 of the Agreement.

“Tender Offer” shall have the meaning provided in the recitals to the Agreement.

“Tender Offer Cash Consideration” shall have the meaning provided in the
recitals to the Agreement.

“Tender Offer Documents” shall mean the Offer to Purchase, the Schedule 14D-1
filed by the Parent and Acquisition Co, the Schedule 14D-9 filed by Essex and
all amendments and exhibits thereto and related documents filed with the SEC or
distributed to the stockholders of Essex.

“Term Loan” shall mean the Tranche A Term Loan or the Tranche B Term Loan.

“Term Loan Commitment” shall mean each Tranche A Term Loan Commitment and each
Tranche B Term Loan Commitment, with the Term Loan Commitment of any Lender at
any time to equal the sum of its Tranche A Term Loan Commitment and Tranche B
Term Loan Commitment as then in effect.

“Test Date” shall have the meaning provided in the definition of Interest
Reduction Discount.

“Test Period” shall mean four consecutive fiscal quarters of the Company (taken
as one accounting period) ended, in the case of any determination of Interest
Reduction Discount, on the last day of each fiscal quarter or fiscal year of the
Company and, in all other cases, ended on the date indicated in the applicable
Section hereof; provided, with respect to the Test Periods ending prior to April
29, 2000, Consolidated EBITDA and the Interest Coverage Ratio shall be measured
in accordance with the actual results for the period from November 1, 1998
through such last day of such Test Period.

“Title Company” shall mean First American Title Insurance Company or such other
title insurance or abstract company as shall be designated by the Landlord.

“Total Commitments” shall mean, at any time, the sum of the Commitments of each
of the Lenders.

“Total Consideration Amount” shall mean (with respect to any Permitted
Acquisition, or series of related Permitted Acquisitions) $50,000,000; provided
that if at least 90% of the total consideration with respect thereto (as
determined in accordance with Section 8.02(l) of this Exhibit E) is paid in
shares of Parent Common Stock, such amount shall be $[200,000,000].

 

Exhibit A-23

--------------------------------------------------------------------------------


 

“Total Revolving Loan Commitment” shall mean the sum of the then Revolving Loan
Commitments of each of the Lenders, it being understood that the Total Revolving
Loan Commitment as of the Initial Borrowing Date shall be $225,000,000.

“Total Revolving Outstandings” shall mean, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans outstanding at such time,
(ii) the aggregate principal amount of all Swingline Loans outstanding at such
time and (iii) the aggregate amount of all Letter of Credit Outstandings at such
time.

“Total Term Loan Commitment” shall mean, at any time, the sum of the Total
Tranche A Term Loan Commitment and Total Tranche B Term Loan Commitment.

“Total Tranche A Term Loan Commitment” shall mean, at any time, the sum of the
Tranche A Term Loan Commitments of each of the Lenders.

“Total Tranche B Term Loan Commitment” shall mean, at any time, the sum of the
Tranche B Term Loan Commitments of each of the Lenders.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, (i) the
Total Revolving Loan Commitment at such time less (ii) Total Revolving
Outstandings at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being four separate Tranches; i.e., Tranche A Term
Loans, Tranche B Term Loans, Revolving Loans and Swingline Loans.

“Tranche A Term Loan” shall have the meaning provided in Section 1.01(a) of the
Agreement.

“Tranche A Term Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Annex I to the Agreement directly below the
column entitled “Tranche A Term Loan Commitment”, as same may be (x) reduced
from time to time pursuant to Sections 3.03, 4.02 and/or 9 of the Agreement or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 12.04 of the Agreement.

“Tranche A Term Loan Lender” shall have the meaning provided in Section 1.01(a)
of the Agreement.

“Tranche A Term Loan Maturity Date” shall mean May 27, 2004.

“Tranche A Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.02(b) of the Agreement.

“Tranche A Term Loan Scheduled Repayment Date” shall have the meaning provided
in Section 4.02(b) of the Agreement.

“Tranche A Term Note” shall have the meaning provided in Section 1.05(a) of the
Agreement.

“Tranche B Term Loan” shall have the meaning provided in Section 1.01(b) of the
Agreement.

“Tranche B Term Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Annex I to the Agreement hereto directly
below the column

 

Exhibit A-24

--------------------------------------------------------------------------------


 

entitled “Tranche B Term Loan Commitment”, as same may be (x) reduced from time
to time pursuant to Sections 3.03, 4.02 and/or 9 of the Agreement or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 12.04 of the Agreement.

“Tranche B Term Loan Lender” shall have the meaning provided in Section 1.01(b)
of the Agreement.

“Tranche B Term Loan Maturity Date” shall mean November 27, 2005.

“Tranche B Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.02(c) of the Agreement.

“Tranche B Term Loan Scheduled Repayment Date” shall have the meaning provided
in Section 4.02(c) of the Agreement.

“Tranche B Term Note” shall have the meaning provided in Section 1.05(a) of the
Agreement.

“Transaction” shall have the meaning provided in the recitals to the Agreement.

“Trust Preferred Securities” shall mean collectively: (i) the shares of Series A
Cumulative Convertible Exchangeable Trust Preferred Securities of Superior Trust
I having an aggregate liquidation preference of approximately $167,000,000; (ii)
the long-term, subordinated debenture issued by the Company and purchased by
Superior Trust I which, under certain circumstances, may be distributed to the
holders of the Series A Cumulative Convertible Exchangeable Trust Preferred
Securities (the “Debenture”); and (iii) shall include the guarantee by the
Company of dividend, redemption and liquidation payments as in effect on the
Initial Borrowing Date, all substantially in the form of Exhibit M hereto, with
such modifications consistent with the economic terms thereof, as to which the
Administrative Agent may agree, such agreement not to be unreasonably withheld
or delayed.

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Euro Rate Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

“Unpaid Drawing” shall have the meaning provided in Section 2.03(a) of the
Agreement.

“Unutilized Revolving Loan Commitment” with respect to any Revolving Loan
Lender, at any time, shall mean such Lender’s Revolving Loan Commitment at such
time less the sum of (i) the aggregate outstanding principal amount of Revolving
Loans made by such Lender (plus, in the case of BTCo, the aggregate outstanding
principal amount of Swingline Loans made by BTCo) and (ii) such Lender’s
Percentage of the Letter of Credit Outstandings in respect of Letters of Credit
issued under the Agreement.

 

Exhibit A-25

--------------------------------------------------------------------------------


 

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States of America.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly-Owned Non-U.S. Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Non-U.S. Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

“Written” (whether lower or upper case) or “in writing” shall mean any form of
written communication or a communication by means of telex, facsimile device, or
telegraph or cable.

“Year 2000 Compliant” shall mean that all Information Systems and Equipment
accurately process date data (including, but not limited to, calculating,
comparing and sequencing), before, during and after the year 2000, as well as
same and multi-century dates, or between the years 1999 and 2000, taking into
account all leap years, including the fact that the year 2000 is a leap year,
and further, that when used in combination with, or interfacing with, other
Information Systems and Equipment, shall accurately accept, release and exchange
date data, and shall in all material respects continue to function in the same
manner as it performs today and shall not otherwise impair the accuracy or
functionality of Information Systems and Equipment.

SECTION 8.  Negative Covenants.  Each of the Borrowers and the Parent hereby
covenants and agrees that, unless the Landlord consents thereto in writing, as
of the Initial Borrowing Date and thereafter for so long as the Agreement is in
effect and until the Total Commitments have terminated, no Letters of Credit
(other than Letters of Credit, together with all Fees that have accrued and will
accrue thereon through the stated termination date of such Letters of Credit,
which have been supported in a manner satisfactory to the Letter of Credit
Issuer in its sole and absolute discretion) or Notes are outstanding and the
Loans, together with interest, Fees and all other Obligations (other than any
indemnities described in Section 12.13 which are not then due and payable)
incurred hereunder, are paid in full:

8.01.  Changes in Business.  The Parent, the Company and Essex and their
respective Subsidiaries will not engage in any business other than the
businesses in which the Parent, the Borrowers and their respective Subsidiaries
are engaged in as of the Initial Borrowing Date and activities incidental
thereto, and similar or related businesses.

8.02.  Consolidation, Merger, Sale or Purchase of Assets, etc.  The Company will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or any part of its property or assets (other
than inventory in the ordinary course of business, including sales of inventory
on consignment in the ordinary course of business), or enter into any
partnerships, joint ventures or sale-leaseback transactions, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets (other than purchases or other acquisitions of inventory,
materials and equipment in the ordinary course of business) of any Person,
except that

 

Exhibit A-26

--------------------------------------------------------------------------------


 

the following shall be permitted:

(a)           the Company and its Subsidiaries may, as lessee or lessor, enter
into operating leases in the ordinary course of business with respect to real or
personal property;

(b)           Capital Expenditures by the Company and its Subsidiaries to the
extent not in violation of Section 8.08 of this Exhibit E;

(c)           the advances, Investments and loans permitted pursuant to
Section 8.05 of this Exhibit E;

(d)           the Company and its Subsidiaries may sell assets no longer used in
the business other than Mortgaged Real Property; provided that the aggregate
sale proceeds from all assets subject to such sales pursuant to this clause (d)
shall not exceed $25,000,000 in any consecutive twelve month period of the
Company (exclusive of sale proceeds in respect of obsolete, outmoded or worn-out
machinery, equipment, furniture or fixtures) and each such asset sale subject to
this clause (d) is for at least 85% cash and at fair market value (as determined
in good faith by the Company);

(e)           the Company and its Subsidiaries may sell or discount (x) without
recourse, accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof or (y) accounts
receivable pursuant to the Receivables Financing Agreement;

(f)            without limitation to clause (d), the Company and its
Subsidiaries may sell or exchange specific items of machinery or equipment, so
long as the proceeds of each such sale or exchange is used (or contractually
committed to be used) to acquire (and results within 180 days of such sale or
exchange in the acquisition of) replacement items of machinery or equipment;

(g)           the Company and its Subsidiaries may, in the ordinary course of
business, license, as licensor or licensee, patents, trademarks, copyrights and
know-how to third Persons and to one another, so long as any such license by the
Company or its Subsidiaries in its capacity as licensor is permitted to be
assigned pursuant to the Security Agreement (to the extent that a security
interest in such patents, trademarks, copyrights and know-how is granted
thereunder) and does not otherwise prohibit the granting of a Lien by the
Company or any of its Subsidiaries pursuant to the Security Agreement in the
intellectual property covered by such license;

(h)           the assets of any Non-U.S. Subsidiary of the Company may be
transferred to the Company or any of its Subsidiaries, and any Non-U.S.
Subsidiary of the Company may be merged with and into, or be dissolved or
liquidated into, the Company or any of its Subsidiaries so long as the Company
or such Subsidiary is the surviving corporation of any such merger, dissolution
or liquidation and, except in the case of a transfer by the Israeli
Subsidiaries, the security interests, if any, granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets so transferred shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such transfer);

(i)            any Domestic Subsidiary of the Company may transfer assets to the
Company or to any other Domestic Subsidiary of the Company (other than a
Receivables Subsidiary), so long as (i) if the transferee is a Subsidiary, such
Subsidiary is a Guarantor and (ii) the security interests granted to the
Collateral Agent for the benefit of the Secured

 

Exhibit A-27

--------------------------------------------------------------------------------


 

Creditors pursuant to the Security Documents in the assets so transferred shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such transfer);

(j)            any Domestic Subsidiary of the Company may merge with and into,
or be dissolved or liquidated into, the Company so long as (i) the Company is
the surviving corporation of any such merger, dissolution or liquidation and
(ii) the security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents in the assets of such
Domestic Subsidiary shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger, dissolution
or liquidation);

(k)           any Domestic Subsidiary of the Company may merge with and into, or
be dissolved or liquidated into, any Domestic Subsidiary of the Company so long
as (i) such Domestic Subsidiary is a Guarantor and is the surviving corporation
of any such merger, dissolution or liquidation and (ii) the security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets of such Domestic Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation);

(l)            so long as no Default or Event of Default then exists or would
result therefrom (including giving pro forma effect to such acquisition and any
additional Indebtedness resulting therefrom or incurred or assumed in connection
therewith as if such acquisition had occurred and such Indebtedness had been
incurred as of the first day of the most recently completed Test Period
(including any other Permitted Acquisition that occurred, and related
Indebtedness that was incurred, during such Test Period)), the Company and its
Wholly-Owned Subsidiaries may acquire assets or the capital stock of any Person
(any such acquisition permitted by this clause (l), a “Permitted Acquisition”);
provided that (i) such Person (or the assets so acquired) was, immediately prior
to such acquisition, engaged (or used) primarily in the business permitted
pursuant to Section 8.01 of this Exhibit E, (ii) if such acquisition is
structured as a stock or other equity acquisition, then either (A) the Person so
acquired becomes a Wholly-Owned Subsidiary of the Company and, subject to
Section 8.14 of this Exhibit E, a Guarantor or (B) such Person is merged with
and into the Company or a Wholly-Owned Subsidiary of the Company that is a
Guarantor (with the Company or such Wholly-Owned Subsidiary being the surviving
corporation of such merger), and in any case, all of the provisions of
Section 8.14 of this Exhibit E have been complied with in respect of such
Person, (iii) any Liens or Indebtedness assumed or issued in connection with
such acquisition is otherwise permitted under Section 8.03 or 8.04 of this
Exhibit E, as the case may be, and (iv) after giving effect thereto, the
Unutilized Revolving Loan Commitment would be at least $55,000,000; provided,
further, that any such Permitted Acquisition (or series of related Permitted
Acquisitions) involving total consideration (including, without limitation, any
earn-out, non-compete or deferred compensation arrangements and the value of any
Company securities, but not including any Indebtedness assumed that complies
with Section 8.04(m) of this Exhibit E) by the Company and its Wholly-Owned
Subsidiaries in excess of the Total Consideration Amount shall not be
consummated without the prior written consent of the Required Lenders; and
provided, further, that the Company shall have delivered to the Landlord a
certificate of the Chief Financial Officer of the Company showing compliance (in
reasonable detail as to pro forma calculations) with all of the provisions of
this paragraph (l);

(m)          leases or subleases granted by the Company or any of its
Subsidiaries to third Persons not interfering in any material respect with the
business of the Company or any of its Subsidiaries;

 

Exhibit A-28

--------------------------------------------------------------------------------


 

(n)           the Company and its Subsidiaries may, in the ordinary course of
business, sell, transfer or otherwise dispose of patents, trademarks, copyrights
and know-how which, in the reasonable judgment of the Company or such
Subsidiary, are determined to be uneconomical, negligible or obsolete in the
conduct of business;

(o)           “inactive” or “shell” Subsidiaries may be dissolved or otherwise
liquidated;

(p)           the Transaction and the merger of Essex with and into Superior
Telecommunications may be consummated;

(q)           the purchase of the outstanding equity interests in Cables of Zion
that are not currently held by the Company and its Subsidiaries, provided that
the aggregate consideration does not exceed $25,000,000;

(r)            (I) the purchase of the Cvalim Assets by the Israeli Subsidiaries
for an aggregate consideration plus related working capital, in an aggregate
amount not to exceed $90,000,000, provided such consideration is funded either
(w) through investments, including by way of guarantee, in an amount not to
exceed $15,000,000, provided that such investment is otherwise permitted by
Section 8.05(p) of this Exhibit E or (x) of the Agreement  through Indebtedness
incurred by the Israeli Subsidiaries or (y) through an intercompany loan made to
the Israeli Subsidiaries by the Company, provided that (i) such intercompany
loan is secured, on terms reasonably acceptable to the Administrative Agent,
with substantially all of the assets of the Israeli Subsidiaries (subject, in
certain cases, to Liens on assets pledged or otherwise provided as collateral to
secure governmental grants and other local obligations), including the Cvalim
Assets and (ii) such secured intercompany loan is pledged to the Administrative
Agent, on behalf of the Lenders, on terms acceptable to the Administrative Agent
or (z) through a combination of (w), (x) and (y) and (II) vendor financing
provided to support the local operations of the Israeli Subsidiaries in an
amount not to exceed $60,000,000;

(s)           Investments in the Mexican Subsidiaries to fund their development
of certain manufacturing facilities in Mexico in an aggregate amount not to
exceed $80,000,000; provided that until January 31, 2001, the amount of such
Investments shall not exceed $40,000,000 in the aggregate; and provided,
further, that such amount may either be funded (A) through Indebtedness incurred
by the Mexican Subsidiaries or (B) through intercompany loans, on terms
reasonably acceptable to the Administrative Agent, provided that (i) such
intercompany loans shall be secured, on terms reasonably acceptable to the
Administrative Agent, with all of the assets of the Mexican Subsidiaries,
including those contemplated to be built or constructed; (ii) the Mexican
Subsidiaries shall become Guarantors (it being understood that such Guaranty is
subject to the last sentence of Section 8.14 of this Exhibit E) and (iii) such
secured intercompany loans are pledged to the Administrative Agent, on behalf of
the Lenders, on terms acceptable to the Administrative Agent or (C) up to
$16,000,000 of equity or other similar contributions, or (D) through a
combination of (A), (B) and (C); and

(t)            the acquisition of assets by the Israeli Subsidiaries to the
extent they are used or useful in the business of the Israeli Subsidiaries,
provided that no credit or other support is provided thereby by the Parent, the
Company or the other Subsidiaries of the Company.

To the extent the Landlord waives the provisions of this Section 8.02 of this
Exhibit E with respect to the sale or other disposition of any Collateral, or
any Collateral is sold or otherwise disposed of as permitted by this
Section 8.02 of this Exhibit E, such Collateral in each case shall

 

Exhibit A-29

--------------------------------------------------------------------------------


 

be sold or otherwise disposed of free and clear of the Liens created by the
Security Documents and the Landlord shall take such actions (including, without
limitation, directing the Collateral Agent to take such actions) as are
appropriate in connection therewith.

8.03.  Liens.  The Company will not, and will not permit any Guarantor to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
item constituting Collateral except for the Lien of the Security Documents
relating thereto, the Prior Liens applicable thereto and other Liens expressly
permitted by such Security Documents.  The Company will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets of the Company or such Subsidiary
which does not constitute Collateral, whether now owned or hereafter acquired,
or sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets or assign any
right to receive income, or file or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute, except the following (collectively referred to as “Permitted
Liens”):

(a)           inchoate Liens for taxes, assessments or governmental charges of
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

(b)           Liens in respect of property or assets of the Company or any of
its Subsidiaries imposed by law which were incurred in the ordinary course of
business or in connection with any Capital Expenditure permitted by the terms of
the Agreement and which have not arisen to secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s and mechanics’ Liens, statutory
landlord’s Liens, and other similar Liens arising in the ordinary course of
business, and which either (x) do not in the aggregate materially detract from
the value of such property or assets or materially impair the use thereof in the
operation of the business of the Company or any of its Subsidiaries or (y) are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such Lien;

(c)           Liens in existence on the Initial Borrowing Date which are listed,
and the property subject thereto described, in Annex III to the Agreement, and
extensions, renewals or related refinancings thereof, provided that such
extensions, renewals or related refinancings pursuant to Section 8.04(g) of this
Exhibit E (x) do not increase the obligations so secured and (y) apply to
additional assets not subject to the lien being extended or renewed;

(d)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 9.09 of the
Agreement;

(e)           Liens incurred or deposits made (x) in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money); and (y) to secure the performance of leases of Real
Property, to the extent incurred or made in the ordinary course of business;

(f)            licenses, leases or subleases granted to third Persons not
interfering in any material respect with the business of the Company or any of
its Subsidiaries;

 

Exhibit A-30

--------------------------------------------------------------------------------


 

(g)           easements, zoning restrictions, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;

(h)           Liens arising from precautionary UCC financing statements
regarding operating leases permitted by the Agreement;

(i)            any interest or title of a licensor, lessor or sublessor under
any license or lease permitted by the Agreement;

(j)            Liens created pursuant to Capital Leases permitted pursuant to
Section 8.04(i) of this Exhibit E;

(k)           Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Initial Borrowing Date; provided that (i) any such Liens
attach only to the assets so purchased, (ii) the Indebtedness secured by any
such Lien (including refinancings thereof) does not exceed 100% of the lesser of
the fair market value or the purchase price of the property being purchased at
the time of the incurrence of such Indebtedness and (iii) the Indebtedness
secured thereby is permitted to be incurred pursuant to Section 8.04(i) of this
Exhibit E;

(l)            Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Company in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.04(m) of this Exhibit E, and (ii) such Liens
are not incurred in connection with, or in contemplation or anticipation of,
such Permitted Acquisition and do not attach to any other asset of the Company
or any of its Subsidiaries;

(m)          Liens on the receivables subject to the Receivables Financing
Agreement and Receivables Related Assets, in each case securing the Receivables
Financing Agreement;

(n)           Liens set forth on Schedule 8.03(n) to the Agreement securing
Indebtedness of Essex or any of its Subsidiaries pursuant to the Essex Capital
Lease Facility;

(o)           Liens on assets (other than the capital stock) of the Israeli
Subsidiaries to secure Indebtedness permitted under Section 8.04(n) of this
Exhibit E;

(p)           Liens on assets (other than the capital stock) of Essex Canada
securing the Essex Canadian Facility and any permitted refinancing thereof;

(q)           Liens on the assets of the Mexican Subsidiaries to secure
Indebtedness permitted under Section 8.04(o) of this Exhibit E; and

(r)            additional Liens (on assets other than the Collateral) incurred
by the Company and its Subsidiaries so long as the aggregate value of the
property subject to such Liens, and the Indebtedness and other obligations
secured thereby, do not exceed $15,000,000.

 

Exhibit A-31

--------------------------------------------------------------------------------


 

8.04.  Indebtedness.  The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except

(a)           Indebtedness incurred pursuant to the Agreement and the other
Credit Documents;

(b)           the Floating Rate Facility and any extensions, refinancings,
replacements or restructurings (collectively, “refinancings”) thereof; provided
that the then outstanding principal amount thereof is not increased and the
terms and conditions of such refinancings thereof are no more adverse in any
material respect to the Company or the Lenders than with respect to the
Indebtedness being so refinanced, it being understood that a refinancing at a
fixed interest rate per annum of no greater than 13% shall not be deemed more
adverse;

(c)           Indebtedness (together with other obligations) of Essex Funding or
any other Receivables Subsidiary incurred pursuant to the Receivables Financing
Agreement, provided that the funded amount together with any other obligations
or Indebtedness thereunder does not at any time exceed $225,000,000;

(d)           Indebtedness of Essex Canada under the Essex Canadian Facility,
and any refinancings thereof; provided that the then outstanding principal
amount thereof is not increased and the terms and conditions of such
refinancings thereof are no more adverse in any material respect to the Company
or the Lenders than with respect to the Indebtedness being so refinanced;

(e)           the Essex Capital Lease Facility, provided the principal amount
thereof at any time does not exceed $18,000,000, and any refinancings thereof;
provided that the then outstanding principal amount thereof is not increased and
the terms and conditions of such refinancings thereof are no more adverse in any
material respect to the Company or the Lenders than with respect to the
Indebtedness being so refinanced;

(f)            letters of credit existing as of the date hereof as set forth on
Annex VII to the Agreement, and any extensions or refinancings thereof; provided
that the then outstanding face amounts thereof are not increased and the terms
and conditions of such refinancings thereof are no more adverse in any material
respect to the Company or the Lenders than with respect to the Indebtedness
being so refinanced;

(g)           Existing Indebtedness outstanding on the Initial Borrowing Date
and listed on Annex VII to the Agreement, and any refinancings thereof; provided
that the then outstanding principal amount thereof is not increased and the
terms and conditions of such refinancings thereof are no more adverse in any
material respect to the Company or the Lenders than with respect to the
Indebtedness being so refinanced;

(h)           Indebtedness under Interest Rate Protection Agreements and Other
Hedging Agreements permitted by Section 8.05(d) of this Exhibit E;

(i)            (A) Capitalized Lease Obligations and Indebtedness of the Company
and its Subsidiaries incurred after the Initial Borrowing Date to purchase money
Liens permitted under Section 8.03(k) of this Exhibit E; provided that (i) all
such Capitalized Lease Obligations are permitted under Section 8.08 of this
Exhibit E and (ii) the sum of (x) the aggregate Capitalized Lease Obligations
outstanding at any time plus (y) the aggregate principal amount of such purchase
money Indebtedness outstanding at such time, together, shall not exceed
$20,000,000 and (B) Capital Lease Obligations existing on the Initial Borrowing
Date, as set forth on Annex VII to the Agreement;

 

Exhibit A-32

--------------------------------------------------------------------------------


 

(j)            Indebtedness constituting Intercompany Loans to the extent
permitted by Section 8.05(g) of this Exhibit E;

(k)           Indebtedness of Non-U.S. Subsidiaries to the Company or any of its
Domestic Subsidiaries as a result of any investment made pursuant to
Section 8.05 of this Exhibit E;

(l)            Indebtedness consisting of guaranties (x) by the Company of
Indebtedness, leases and other contractual obligations permitted to be incurred
by Subsidiaries of the Company that are Guarantors and (y) by Non-U.S.
Subsidiaries of the Company of Indebtedness, leases and other contractual
obligations permitted to be incurred by the Company and its Subsidiaries;

(m)          Indebtedness of a Subsidiary acquired as a result of a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness); provided that (i) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, (ii) at the time of such Permitted Acquisition such
Indebtedness does not exceed 25% of the total then fair market value of the
assets of the Subsidiary so acquired, or of the asset so acquired, as the case
may be, (iii) so long as, before and after giving effect to such Permitted
Acquisition, no Default or Event of Default shall have occurred or would result
therefrom and (iv) such Indebtedness is not recourse to any assets of the
Company or its Subsidiaries other than the Subsidiary and assets so acquired;

(n)           (A) the Indebtedness described in Section 8.02(r)(I) of this
Exhibit E and (B) other Indebtedness incurred by the Israeli Subsidiaries,
provided that no credit or other support is provided thereby by the Parent, the
Company or the other Subsidiaries of the Company;

(o)           additional Indebtedness of the Mexican Subsidiaries in an amount
not to exceed and intercompany loans made to the Mexican Subsidiaries as
contemplated by and in accordance with the terms of Section 8.02(s) of this
Exhibit E to fund the development of certain manufacturing facilities in Mexico;

(p)           additional Indebtedness of the Company and its Subsidiaries not
otherwise permitted hereunder not exceeding $30,000,000 in aggregate principal
amount at any time outstanding; provided, however, that no more than $10,000,000
of such amount may be secured Indebtedness.

8.05.  Advances, Investments and Loans.  The Company will not, and will not
permit any of its Subsidiaries to, lend money or credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any Person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents (collectively, “Invest­ments”),
except:

(a)           the Company and its Subsidiaries may invest in or hold cash and
Cash Equivalents, provided that any Investments including cash other than
Investments denominated in U.S. Dollars shall only be made to the extent
necessary to fund local operations of the Non-U.S. Subsidiaries;

(b)           the Company and its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (including the
dating of

 

Exhibit A-33

--------------------------------------------------------------------------------


 

 receivables) of the Company or such Subsidiary;

(c)           the Company and its Subsidiaries may acquire and own Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(d)           (x) Interest Rate Protection Agreements entered into to protect
the Company against fluctuations in interest rates in respect of the Obligations
and not for speculative purposes, (y) Other Hedging Agreements with respect to
copper and other raw materials to be used in the business of the Company and its
Subsidiaries; provided that such purchases are entered into in the ordinary
course of business and for bona fide business (and not speculative) purposes and
(z) Other Hedging Agreements with respect to currencies in which the Company and
its Subsidiaries transact business; provided that such agreement are designed to
protect against fluctuations in currency values and are entered into the
ordinary course of business and for bona fide business (and not speculative)
purposes;

(e)           advances, loans and Investments in existence on the Initial
Borrowing Date and listed on Annex V to the Agreement shall be permitted,
without giving effect to any additions thereto or replacements thereof (except
those additions or replacements which are existing obligations as of the Initial
Borrowing Date but only to the extent such further obligations are described on
such Annex V to the Agreement);

(f)            deposits made in the ordinary course of business to secure the
performance of leases or other contractual arrangements shall be permitted;

(g)           the Company may make intercompany loans and advances to any of its
Subsidiaries that are Guarantors (so long as they remain Guarantors) and any
Subsidiary of the Company may make intercompany loans and advances to the
Company or any other Subsidiary of the Company that is a Guarantor (so long as
it remains a Guarantor) (collectively, “Intercompany Loans”);

(h)           loans and advances by the Company and its Subsidiaries to
employees of the Company and its Subsidiaries for moving and travel expenses and
other similar expenses or in connection with stock purchases in each case
incurred in the ordinary course of business shall be permitted in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding;

(i)            Permitted Acquisitions shall be permitted;

(j)            the Company and its Subsidiaries may acquire and hold promissory
notes and/or equity securities issued by the purchaser or purchasers in
connection with the sale of assets to the extent permitted under Section 8.02(d)
of this Exhibit E;

(k)           Non-U.S. Subsidiaries may make Investments in other Non-U.S.
Subsidiaries (other than the Israeli Subsidiaries);

(l)            the Company may contribute cash to one or more of its
Subsidiaries that are or become Guarantors formed after the Initial Borrowing
Date in accordance with Section 8.14 of this Exhibit E (including in connection
with a Permitted Acquisition) so long as such Subsidiary remains a Guarantor;

(m)          the Company may make Investments in Cables of Zion as permitted by

 

Exhibit A-34

--------------------------------------------------------------------------------


 

Section 8.02(q) of this Exhibit E;

(n)  the Company may make the intercompany loans to the Israeli Subsidiaries as
permitted by Sections 8.02(r)(I)(y) and 8.02(r)(II) of this Exhibit E;

(o)           the Company may make Investments in the Mexican Subsidiaries as
permitted by Section 8.02(s) of this Exhibit E; and

(p)           the Company and its Subsidiaries may make new or additional cash
Investments in or to Persons (including, without limitation, the investments
contemplated by Section 8.02(r)(I)(w) of this Exhibit E) in an amount not to
exceed $25,000,000 outstanding at any one time (giving effect to any repayments
in cash, but without giving effect to any distributions or profits thereon,
write-downs or non-cash payments); provided that, before and after giving effect
to each such Investment, no Default or Event of Default shall have occurred or
result therefrom.

8.06.  Dividends, etc.  The Company will not, and will not permit any of its
Subsidiaries (other than the Israeli Subsidiaries) to, declare or pay any
dividends (other than dividends payable solely in common stock of the Company or
any such Subsidiary, as the case may be) or return any capital to, its
stockholders or authorize or make any other distribution, payment or delivery of
property or cash to its stockholders as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for any consideration, any shares of
any class of its capital stock, now or hereafter outstanding (or any warrants
for or options or stock appreciation rights (other than such options or rights
as are granted only to employees as compensation for their employment) in
respect of any of such shares), or set aside any funds for any of the foregoing
purposes, and the Company will not permit any of its Subsidiaries (other than
the Israeli Subsidiaries) to purchase or otherwise acquire for consideration any
shares of any class of the capital stock of the Company or any Subsidiary of the
Company now or hereafter outstanding (or any options or warrants or such stock
appreciation rights issued by such Person with respect to its capital stock)
(all of the foregoing “Dividends”, it being understood that the payments made in
accordance with the clauses contained in the proviso of Section 8.07 of this
Exhibit E shall not be deemed to be Dividends), except that:

(i)            any Subsidiary of the Company may pay Dividends to the Company or
any Subsidiary of the Company pro rata to the shareholders thereof;

(ii)           shares of the Superior Preferred Stock and Trust Preferred
Securities may be repurchased, provided that the only consideration to be paid
in connection therewith shall be shares of (x) Parent Common Stock and/or (y)
Parent preferred stock having terms identical, in all material respects, to the
Superior Preferred Securities or the Trust Preferred Securities (including as to
dividend rate and liquidation preferences), as the case may be, except that the
issuer thereof shall be the Parent;

(iii)          as long as no Default or Event of Default shall then exist or
result therefrom, regular quarterly cash dividends on the Superior Preferred
Stock and the Trust Preferred Securities in accordance with the terms of their
respective certificates of designation may be paid;

(iv)          as long as no Default or Event of Default shall then exist or
result therefrom, with respect to each Dividend Period, the Company may declare
and pay a dividend on or repurchase the Company’s Common Stock in an amount not
to exceed $5,700,000 plus a pro rata incremental amount to the extent the Trust
Preferred Securities have been converted into Common Stock, based on the number
of shares of Common Stock outstanding as of the date hereof; provided that the
ratio of Consolidated EBITDA

 

Exhibit A-35

--------------------------------------------------------------------------------


 

of the Company to Consolidated Fixed Charges of the Company for such Dividend
Period (determined on a pro forma basis after giving effect to such dividend)
exceeds 1.0 to 1.0, except that the amount of such dividend may exceed
$5,700,000 (but may not exceed $8,200,000) (plus the applicable incremental pro
rata amount as determined above) but only if such ratio for such Dividend Period
exceeds 1.10 to 1;

(v)           so long as no Default or Event of Default shall have occurred or
be continuing or would result therefrom, Dividends paid by the Company to the
Parent not earlier than the second Business Day prior to the due date of any
scheduled Interest payment on the Debenture so long as the proceeds thereof are
actually used at the time of such dividend payment by the Parent to pay, on the
scheduled quarterly interest payment date, interest accrued on the Debenture;

(vi)          Dividends paid by the Company to the Parent so long as the
proceeds thereof are used at the time of such dividend payment by the Parent to
pay out-of-pocket expenses for administrative, legal and accounting services
provided by third parties that are reasonable and customary and incurred in the
ordinary course of business for such professional services or to pay franchise
and similar costs;

(vii)         Dividends paid by the Company to the Parent so long as the
proceeds thereof are used at the time of such dividend payment by the Parent to
make payments under the Services Agreement, provided, however, that such
Dividends shall not exceed $5,000,000 in any four fiscal quarter period; and

(viii)        Dividends paid by the Company to the Parent so long as the
proceeds thereof are used at the time of such dividend payment by the Parent to
pay a dividend on or repurchase the Parent Common Stock.

8.07.  Transactions with Affiliates.  The Company will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of transactions
with any Affiliate other than in the ordinary course of business and on terms
and conditions substantially as favorable to the Company or such Subsidiary as
would be reasonably expected to be obtainable by the Company or such Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate; provided that the following shall in any event be permitted:  (i) the
Transaction substantially in accordance with the terms of the Documents;
(ii) the performance of the Services Agreement, provided that (x) such payments
may not exceed $5,000,000 in any four fiscal quarter period and (y) the portion
of such payment for services described in Section 3(b) thereof shall be subject
to the “arm’s-length” standard described in this Section 8.07; [(iii) the
(x) Parent Tax Allocation Agreement and the Company and its Domestic
Subsidiaries may make payments thereunder and (y) the Alpine Tax Allocation
Agreement and the Company and its Domestic Subsidiaries may make payments
thereunder; (iv) transactions between or among the Company and its Subsidiaries
to the extent that such transactions are otherwise specifically permitted under
the Agreement and, in the case of transactions with Subsidiaries that are not
Guarantors, such transactions are on arms-length terms and (v) on the date of
consummation of the Tender Offer, the payment of a transaction fee to Alpine in
the amount of $10,000,000.

8.08.  Capital Expenditures.  (a)  The Company will not, and will not permit any
of its Subsidiaries to, make any Capital Expenditures during the period set
forth below in excess of the amount set forth below with respect to such period:

 

Exhibit A-36

--------------------------------------------------------------------------------


 

($in millions)

 

 

 

Period Ending

 

Amount

 

01/31/2000

 

$68.0

 

01/31/2001

 

50.1

 

01/31/2002

 

45.0

 

01/31/2003

 

50.0

 

01/31/2004

 

50.0

 

01/31/2005

 

50.0

 

01/31/2006

 

50.0

 

 

(b)           In the event that the amount of Capital Expenditures permitted to
be made by the Company and its Subsidiaries pursuant to clause (a) above in any
fiscal 12-month period (before giving effect to any increase in such permitted
expenditure amount pursuant to this clause (b)) is greater than the amount of
such Capital Expenditures actually made by the Company and its Subsidiaries
during such fiscal year, such excess (the “Rollover Amount”) may be carried
forward and utilized to make Capital Expenditures in succeeding fiscal years;
provided that in no event shall the aggregate amount of Capital Expenditures
made by the Company and its Subsidiaries during any fiscal year pursuant to
Section 8.08(a) of this Exhibit E exceed 125% of the direct amount set forth for
such fiscal year in such Section 8.08(a) of this Exhibit E.

(c)           Notwithstanding the proviso in Section 8.08(b) of this Exhibit E,
the Company and its Subsidiaries may make additional Capital Expenditures with
the Net Cash Proceeds of Asset Sales to the extent such proceeds are not
required to be applied to prepay the Loans pursuant to Section 4.02(d) of the
Agreement and such proceeds are reinvested as required by Section 4.02(d) of the
Agreement.

(d)           The Company and its Subsidiaries may make additional Capital
Expenditures with the insurance proceeds received by the Company or any of its
Subsidiaries from any Taking or Destruction so long as such Capital Expenditures
are to replace or restore any properties or assets in respect of which such
proceeds were paid within one year following the date of the receipt of such
insurance proceeds to the extent such insurance proceeds are not required to be
applied to prepay the Loans pursuant to Section 4.02(g) of the Agreement.

(e)           The Company and its Wholly-Owned Subsidiaries may make Permitted
Acquisitions.

(f)            The Company may make the Capital Expenditures (x) contemplated by
Section 8.02(q) of this Exhibit E and (y) the Capital Expenditures as set forth
in Schedule 8.08(f) of this Exhibit E, and the amounts of such Capital
Expenditures shall not reduce the amount set forth in Section 8.08(a) of this
Exhibit E.

(g)           The Israeli Subsidiaries may make additional Capital Expenditures
to the extent necessary to fund their operations, provided that no credit or
other support is provided thereby by the Parent, the Company or the other
Subsidiaries of the Company.

8.09.  Minimum Consolidated EBITDA.  The Company will not permit Consolidated
EBITDA during any Test Period set forth below to be less than the amount set
forth below with respect to such Test Period:

 

Exhibit A-37

--------------------------------------------------------------------------------


 

 

 

($in millions)

 

Test Period Ending:

 

Amount:

 

01/30/1999

 

$36.0

 

04/30/1999

 

60.0

 

07/31/1999

 

130.0

 

10/31/1999

 

180.0

 

01/31/2000

 

260.0

 

04/30/2000

 

270.0

 

07/31/2000

 

280.0

 

10/31/2000

 

290.0

 

01/31/2001

 

300.0

 

04/30/2001

 

300.0

 

07/31/2001

 

310.0

 

10/31/2001

 

320.0

 

01/31/2002

 

330.0

 

04/30/2002

 

340.0

 

07/31/2002

 

350.0

 

10/31/2002

 

355.0

 

01/31/2003

 

360.0

 

04/30/2003

 

365.0

 

07/31/2003

 

370.0

 

10/31/2003

 

375.0

 

01/31/2004

 

380.0

 

04/30/2004

 

380.0

 

07/31/2004

 

380.0

 

10/31/2004

 

380.0

 

01/31/2005 and the last day of each Fiscal Quarter thereafter

 

380.0

 

 

8.10.  Interest Coverage Ratio.  The Company will not permit the Interest
Coverage Ratio for any Test Period set forth below to be equal to or less than
the ratio set forth below with respect to such Test Period:

Test Period Ending:

 

Ratio::

 

04/30/1999

 

1.75x

 

07/31/1999

 

1.75x

 

10/31/1999

 

1.80x

 

01/31/2000

 

1.85x

 

04/30/2000

 

1.90x

 

07/31/2000

 

1.95x

 

10/31/2000

 

2.00x

 

01/31/2001

 

2.05x

 

04/30/2001

 

2.10x

 

07/31/2001

 

2.15x

 

10/31/2001

 

2.25x

 

01/31/2002

 

2.35x

 

04/30/2002

 

2.50x

 

 

Exhibit A-38

--------------------------------------------------------------------------------


 

07/31/2002

 

2.75x

 

10/31/2002

 

3.00x

 

01/31/2003

 

3.00x

 

04/30/2003

 

3.25x

 

07/31/2003

 

3.25x

 

10/31/2003

 

3.50x

 

01/31/2004

 

3.50x

 

04/30/2004

 

3.50x

 

07/31/2004

 

3.50x

 

10/31/2004

 

3.50x

 

01/31/2005 and the last day of each Fiscal Quarter thereafter

 

3.50x

 

 

8.11.  Leverage Ratio.  The Company will not permit the Pro Forma Leverage Ratio
at any time during the Test Period set forth below to be equal to or more than
the ratio set forth below with respect to such Test Period:

Test Period Ending:

 

Ratio::

 

04/30/1999

 

5.50x

 

07/31/1999

 

5.50x

 

10/31/1999

 

5.25x

 

01/31/2000

 

5.25x

 

04/30/2000

 

5.00x

 

07/31/2000

 

5.00x

 

10/31/2000

 

4.75x

 

01/31/2001

 

4.50x

 

04/30/2001

 

4.50x

 

07/31/2001

 

4.25x

 

10/31/2001

 

4.00x

 

01/31/2002

 

4.00x

 

04/30/2002

 

3.75x

 

07/31/2002

 

3.50x

 

10/31/2002

 

3.25x

 

01/31/2003

 

3.25x

 

04/30/2003

 

3.00x

 

07/31/2003

 

3.00x

 

10/31/2003

 

2.75x

 

 

39

--------------------------------------------------------------------------------


 

01/31/2004

 

2.75x

 

04/30/2004

 

2.75x

 

07/31/2004

 

2.75x

 

10/31/2004

 

2.75x

 

01/31/2005 and the last day of each Fiscal Quarter thereafter

 

2.75x

 

 

8.12.  Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock, etc.  The Company will not, and will not
permit any of its Subsidiaries to:

(i)            make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due) any Superior Preferred Stock or Trust Preferred Securities except as
permitted by clause (ii) of Section 8.06 of this Exhibit E or the Floating Rate
Facility except for prepayments or refinancings otherwise permitted hereby;

(ii)           amend or modify in any manner adverse to the Company or the
Lenders, or permit such an amendment or modification of, any provision of the
Superior Preferred Stock, Trust Preferred Securities or Existing Indebtedness,
including without limitation, the Essex Funding Agreement, the Essex Capital
Lease Facility and the Essex Canadian Facility, except that the Company may
repay Indebtedness pursuant to that certain lease agreement dated as of May 10,
1995 (the “Brownwood Lease”) as amended, between Superior Telecommunications and
ALP (TX) QRS-11-28, Inc.;

(iii)          amend, modify or change in any way adverse to the interests of
the Lenders, any Tax Allocation Agreement, its Certificate of Incorporation
(including, without limitation, by the filing or modification of any certificate
of designation) or By-Laws; and

(iv)          issue any class of capital stock other than common stock, provided
that this clause (iv) is not applicable to the Israeli Subsidiaries.

8.13.  Limitation on Certain Restrictions on Subsidiaries.  The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Company or any Subsidiary of the
Company, or pay any Indebtedness owed to the Company or a Subsidiary of the
Company, (b) make loans or advances to the Company or any of the Company’s
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) the Credit Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or a Subsidiary of the Company,
(iv) customary provisions restricting assignment of any licensing agreement
entered into by the Company or a Subsidiary of the Company in the ordinary
course of business, (v) in the case of the Company and Superior
Telecommunications, the Brownwood Lease, (vi) the restrictions contained in the
Essex Funding Agreement, the Essex Capital Lease Facility and the Essex Canadian
Facility, each as in effect as

 

40

--------------------------------------------------------------------------------


 

of the date hereof and any refinancing thereof so long as the terms and
conditions of any such refinancings are no more adverse in any material respect
to the Company or the Lenders than with respect to the Indebtedness being so
refinanced, (vii) customary provisions restricting the transfer of or by those
assets pursuant to, and subject to other Liens permitted under Section 8.03(h),
(i), (j), (k) or (l) of this Exhibit E and (viii) restrictions or encumbrances
pursuant to Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition) or
an asset securing such Indebtedness, provided that such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, provided, further, such restrictions or encumbrances
apply solely to such Subsidiary or asset so acquired.

8.14.  Limitation on the Creation of Subsidiaries.  Notwithstanding anything to
the contrary contained in the Agreement, the Company will not, and will not
permit any of its Subsidiaries to, establish, create or acquire any Subsidiary;
provided that the Company and its Wholly-Owned Subsidiaries shall be permitted
to establish or create Subsidiaries so long as, in each case, (i) at least 15
days’ prior written notice thereof is given to the Administrative Agent (or such
shorter period of time as is acceptable to the Administrative Agent), (ii)
unless otherwise consented to by the Administrative Agent because such
Subsidiary is a Non-U.S. Subsidiary, the capital stock of such new Subsidiary is
promptly pledged pursuant to, and to the extent required by, the Agreement and
the Pledge Agreement and the certificates, if any, representing such stock,
together with stock powers duly executed in blank, are delivered to the
Collateral Agent, (iii) unless otherwise consented to by the Administrative
Agent because such Subsidiary is (x) a Non-U.S. Subsidiary or (y) a Receivables
Subsidiary, such new Subsidiary promptly executes a Guaranty, the Pledge
Agreement and the Security Agreement, and (iv) to the extent requested by the
Administrative Agent or the Required Lenders, all actions required pursuant to
Section 7.11 are taken; provided that no such action will be required by any new
Subsidiary (that is not a Wholly-Owned Subsidiary) to the extent such new
Subsidiary is a party to a preexisting agreement which prohibits such new
Subsidiary from executing a Guaranty; provided, further, such preexisting
agreement was not entered into for the purpose of avoiding the requirements of
Section 8.14 and the restrictions contained therein are no more adverse to the
Company and its Subsidiaries than to the other equity owners in such new
Subsidiary.  In addition, each new Subsidiary that is required to execute any
Credit Document shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation of the type described in Section 5
as such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Initial Borrowing Date.  The Company may request the
Administrative Agent, on behalf of the Lenders, to consent, effective after the
completion of the Company’s second full fiscal year after the Initial Borrowing
Date, to the release of the Guaranty by the Mexican Subsidiaries and the
reduction of any pledged securities not to exceed 65%, which consent may not be
unreasonably withheld or delayed.

8.15.  Limitation on Acquisition Co.  The Company shall not permit Acquisition
Co, at any time prior to the consummation of the Merger, to engage in any
activities other than to (a) hold Margin Stock (it being understood that
Acquisition Co. may sell the outstanding common stock of Essex International for
the fair market value thereof so long as the proceeds received from such sale
are in the form of cash and/or Cash Equivalents) and (b) merge with and into
Essex International pursuant to the terms of the Merger Agreement.

8.16.  Covenants of Essex.  Prior to the consummation of the Merger, Essex shall
not, and shall not permit any of its Subsidiaries to, take any action that would
cause the Company to be in violation of any of the covenants contained in
Section 7 or 8 hereof.

8.17.  Limitation of Activities of Parent.  The Parent shall not (i) hold or
acquire any assets (other than (A) the capital stock of the Borrower and
Superior Trust I and (B) [TO COME], (ii) incur any Indebtedness (other than the
Debenture and obligations in connection with

 

41

--------------------------------------------------------------------------------


 

its day to day activities in the ordinary course), or (iii) conduct any business
or have any operations, other than holding the capital stock and assets
permitted by clause (i) above and activities reasonably related thereto.

 

42

--------------------------------------------------------------------------------

